Exhibit 10.1

LEASE AND OPERATING AGREEMENT

DATED AS OF DECEMBER 19, 2014

BY AND BETWEEN

TCOLV PROPCO LLC

LANDLORD,

AND

NEVADA PROPERTY 1 LLC,

TENANT



--------------------------------------------------------------------------------

Table of Contents

 

    Page  

ARTICLE 1 DEFINITIONS

  1  

ARTICLE 2 LEASED PROPERTY AND TERM

  10  

2.1

Leased Property   10  

2.2

Condition of Leased Property   10  

2.3

Fixed Term   11  

2.4

Renewal Term   11  

ARTICLE 3 RENT

  12  

3.1

Rent   12  

3.2

Confirmation of Percentage Rent   13  

3.3

Additional Charges   13  

3.4

Payment of Impositions   14  

3.5

Late Payment of Rent, Etc.   15  

3.6

Net Lease   16  

3.7

Grant of Security Interest   17  

ARTICLE 4 USE OF THE LEASED PROPERTY

  17  

4.1

Permitted Use   17  

4.2

Compliance with Legal/Insurance Requirements, Etc   18  

4.3

Environmental Matters   18  

ARTICLE 5 REPAIRS, MAINTENANCE AND REPLACEMENTS

  20  

5.1

Repairs and Maintenance Costs Which Are Expensed   20  

5.2

Capital Expenditures and FF&E   20  

5.3

Reserved   21  

5.4

Ownership of Replacements   21  

5.5

Leased Personal Property   21  

5.6

Transition   21  

ARTICLE 6 IMPROVEMENTS, ETC

  22  

6.1

Improvements to the Leased Property   22  

6.2

Equipment Leases   22  

ARTICLE 7 LIENS

  22  

ARTICLE 8 PERMITTED CONTESTS

  23  

ARTICLE 9 INSURANCE

  24  

9.1

General Insurance Requirements   24  

9.2

Reports on Insurance Claims   24  

9.3

Indemnification of Landlord   24  

 

(i)



--------------------------------------------------------------------------------

ARTICLE 10 DAMAGE, REPAIR AND CONDEMNATION

  24  

10.1

Damage and Repair   24  

10.2

Condemnation   26  

10.3

Disbursement of Award   26  

ARTICLE 11 SUBORDINATION, ETC.

  26  

11.1

Subordination   26  

11.2

Liens; Credit   27  

11.3

Cash Management System   28  

11.4

Compliance with Special Purpose Provisions   28  

11.5

Management Agreement   28  

ARTICLE 12 DEFAULTS AND REMEDIES

  28  

12.1

Events of Default   28  

12.2

Damages   30  

12.3

Waiver of Jury Trial   30  

12.4

Application of Funds   31  

12.5

Landlord’s Right to Cure Tenant’s Default   31  

12.6

Good Faith Dispute   31  

ARTICLE 13 HOLDING OVER

  31  

ARTICLE 14 LANDLORD’S NOTICE OBLIGATIONS; LANDLORD DEFAULT

  32  

14.1

Landlord Notice Obligation   32  

14.2

Landlord’s Default   32  

14.3

Tenant’s Right to Cure   32  

ARTICLE 15 TRANSFERS BY LANDLORD; TERMINATION

  33  

15.1

Transfer of Leased Property   33  

15.2

Termination of Agreement   33  

ARTICLE 16 SUBLETTING AND ASSIGNMENT

  34  

16.1

Subletting and Assignment   34  

ARTICLE 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

  35  

17.1

Estoppel Certificates   35  

17.2

Accounting and Annual Reconciliation   35  

17.3

Books and Records   36  

17.4

Intentionally Omitted   36  

ARTICLE 18 REOC COMPLIANCE AND LANDLORD’S RIGHTS

  36  

ARTICLE 19 MISCELLANEOUS

  37  

19.1

No Waiver   37  

19.2

Remedies Cumulative   37  

19.3

Severability   37  

19.4

Acceptance of Surrender   37  

19.5

No Merger of Title   37  

 

(ii)



--------------------------------------------------------------------------------

19.6

Conveyance by Landlord   38  

19.7

Quiet Enjoyment   38  

19.8

Memorandum of Lease   38  

19.9

Accounting Treatment   38  

19.10

Notices   39  

19.11

Construction; Nonrecourse   40  

19.12

Counterparts; Headings   41  

19.13

Applicable Law   41  

19.14

Right to Make Agreement   41  

19.15

Disclosure of Information   41  

19.16

Operating Lease   42  

19.17

No Joint Venture or Partnership   42  

19.18

Intentionally Omitted   42  

19.19

Intentionally Omitted   42  

19.20

Property Release   42  

19.21

Amendment   43  

 

(iii)



--------------------------------------------------------------------------------

LEASE AND OPERATING AGREEMENT

THIS LEASE AND OPERATING AGREEMENT is entered into as of December 19, 2014, by
and between TCOLV Propco LLC, a Delaware limited liability company (the
“Landlord”), and Nevada Property 1 LLC, a Delaware limited liability company
(“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the owner of the real property commonly known as The
Cosmopolitan of Las Vegas at 3708 Las Vegas Boulevard South, Las Vegas, Nevada
89109 as more particularly described on Exhibit A attached hereto (the “Real
Property”) and the buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and other improvements now or
hereafter located thereon, which Real Property and improvements are part of the
Leased Property (as defined below); and

WHEREAS, Landlord has agreed to lease the Leased Property to Tenant and Tenant
has agreed to lease the Leased Property from Landlord, all subject to and upon
the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

ARTICLE 1

DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this Article
shall have the meanings assigned to them in this Article and include the plural
as well as the singular, (b) all accounting terms not otherwise defined herein
shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

“Accounting Period” shall mean each of 12 calendar months occurring each Fiscal
Year.

“Accounting Period Statement” shall have the meaning given such term in
Section 17.2.

“Additional Charges” shall have the meaning given such term in Section 3.3.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is under common control with, or is controlled
by such specified Person. For purposes of this definition, the term “control”
shall mean (a) the possession, directly or indirectly, of the power to direct or
cause the direction of management, policies or activities of a Person, whether
through ownership of voting securities, by contract or otherwise or (b) the
ownership, directly or indirectly, of more than 20% of the economic interest of
a Person.



--------------------------------------------------------------------------------

“Agreement” shall mean this Lease Agreement, including all Schedules hereto, as
it and they may be amended from time to time as herein provided.

“Applicable Laws” shall mean all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits and orders, from time to time in existence,
of all courts of competent jurisdiction and Government Agencies, and all
applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to injury to,
or the protection of, real or personal property or human health (except those
requirements which, by definition, are solely the responsibility of employers)
or the Environment, including, without limitation, all valid and lawful
requirements of courts and other Government Agencies pertaining to reporting,
licensing, permitting, investigation, remediation and removal of underground
improvements (including, without limitation, treatment or storage tanks, or
water, gas or oil wells), or emissions, discharges, releases or threatened
releases of Hazardous Substances, chemical substances, pesticides, petroleum or
petroleum products, pollutants, contaminants or hazardous or toxic substances,
materials or wastes whether solid, liquid or gaseous in nature, into the
Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances,
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or pollutants, contaminants or hazardous or
toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature.

“Award” shall mean all compensation, sums or other value awarded, paid or
received by virtue of a total or partial Condemnation of the Leased Property
(after deduction of all reasonable legal fees and other reasonable costs and
expenses, including, without limitation, expert witness fees, incurred by
Landlord, in connection with obtaining any such award).

“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which banking institutions in the State of New York are authorized by law or
executive action to close.

“Capital Expenditure” shall mean the expenses necessary for non-routine, major
repairs, alterations, improvements, renewals, replacements, and additions to the
Resort including, without limitation, to the structure, the exterior facade
(excluding painting) and all of the mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation elements of
the Leased Property, together with all other expenditures which are classified
as “capital expenditures” under generally-accepted accounting principles.

“Capital Reserve Budget” shall have the meaning given such term in
Section 5.2(b).

“Cash Management Agreement” shall mean the cash management agreement executed
and delivered in connection with the Mortgage Loan and Mezzanine Loans.

“Cash Management System” shall mean the cash management system established
pursuant to the Cash Management Agreement and each other cash managements
agreement relating to or contemplated by the Mortgage Loan, Mezzanine Loan and
the Loan Documents.

“Casino Personal Property” means all gaming devices and associated equipment
used in the operation of a casino that is owned by Tenant.

 

2



--------------------------------------------------------------------------------

“Claim” shall have the meaning given such term in Article 8.

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.

“Commencement Date” shall mean the date of this Agreement.

“Condemnation” shall mean (a) the exercise of any governmental power with
respect to the Leased Property, whether by legal proceedings or otherwise, by a
Condemnor of its power of condemnation, (b) a voluntary sale or transfer of the
Leased Property by Landlord to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of all or part of the Leased Property, or any
interest therein, or right accruing thereto or use thereof, as the result or in
settlement of any Condemnation or other eminent domain proceeding affecting the
Leased Property, whether or not the same shall have actually been commenced.

“Condemnor” shall mean any public or quasi-public authority, or Person having
the power of Condemnation.

“Controlling Interest” shall mean (a) as to a corporation, the right to
exercise, directly or indirectly, more than 50% of the voting rights
attributable to the shares of the Entity (through ownership of such shares or by
contract), and (b) as to an Entity not a corporation, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of the Entity.

“Date of Taking” shall mean the date the Condemnor has the right to possession
of the Leased Property, or any portion thereof, in connection with a
Condemnation.

“Default” shall mean any event or condition existing which with the giving of
notice and/or lapse of time would ripen into an Event of Default.

“Effective Date” means the date hereof.

“Emergency Requirements” shall mean any of the following events or
circumstances: (a) an emergency threatening imminent damage to the Resort, or
the life or property of its guests, invitees or employees; or (b) a Legal
Requirement, the violation (or continued violation) of which would subject
Tenant and/or Landlord to the imminent threat of civil or criminal liability.

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, any government or agency or political subdivision
thereof or any other association or entity.

“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

“Environmental Laws” shall have the meaning given such term in Section 4.3(a).

 

3



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning given such term in Section 12.1.

“FF&E” shall mean furniture, furnishings, fixtures, soft goods, signage,
equipment and other personal property located at or used in connection with the
operation of the Leased Property.

“FF&E Expenditures” shall mean any expenditures on account of replacements,
renewals and additions to the FF&E.

“Fiscal Year” shall mean each calendar year during the Term; provided, however
that, with respect to calendar year 2014, for purposes of Section 3.1, the
parties agree “Fiscal Year” shall be deemed to commence on January 1, 2015.

“Fixed Rent” shall have the meaning given such term in Section 3.1(a).

“Fixed Term” shall have the meaning given such term in Section 2.3.

“Final Installment” shall have the meaning given such term in
Section 3.1(b)(ii).

“Fixtures” shall have the meaning given such term in Section 2.1(d).

“GAAP” shall mean generally accepted accounting principles consistently applied
in the United States.

“Gaming Activities” means the conduct of gaming and gambling activities, or the
ownership or use of gaming devices, equipment and supplies in the operation of a
casino or other enterprise, including, without limitation, slot machines, gaming
tables, cards, dice, gaming chips, player tracking systems, cashless wagering
systems, mobile gaming systems and related and associated equipment and
supplies.

“Gaming Authorities” means all governmental authorities, boards, commissions,
departments or agencies with regulatory control or jurisdiction over the Gaming
Activities of Tenant and its subsidiaries, in any jurisdiction including without
limitation, the Nevada Gaming Commission, the Nevada State Gaming Control Board
and the Clark County Liquor and Gaming Licensing Board

“Gaming Laws” means all laws, statutes and ordinances pursuant to which the
Gaming Authorities possess regulatory, permit or licensing authority over Gaming
Activities, and all rules and regulations promulgated by such Gaming Authorities
thereunder, including without limitation in the State of Nevada, the Nevada
Gaming Control Act, as codified in Nevada Revised Statutes (as amended or
supplemented from time to time) Chapter 463, the regulations of the Nevada
Gaming Commission promulgated thereunder, and the Clark County Code.

“GDP Deflator” shall mean the “Gross Domestic Product Implicit Price Deflator”
issued from time to time by the United States Bureau of Economic Analysis of the
Department of Commerce, or if the aforesaid GDP Deflator is not at such time so
prepared and published, any comparable index selected by Landlord and reasonably
satisfactory to Tenant then prepared and published by an agency of the
Government of the United States, appropriately adjusted for

 

4



--------------------------------------------------------------------------------

changes in the manner in which such index is prepared and/or year upon which
such index is based. Except as otherwise expressly stated herein, whenever a
number or amount is required to be “adjusted by the GDP Deflator,” or similar
terminology, such adjustment shall be equal to the percentage increase or
decrease in the GDP Deflator which is issued for the month in which such
adjustment is to be made (or, if the GDP Deflator for such month is not yet
publicly available, the GDP Deflator for the most recent month for which the GDP
Deflator is publicly available) as compared to the GDP Deflator which was issued
for the month in which the Effective Date occurred.

“Government Agencies” shall mean any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the states
in which the Leased Property is located or any county or any political
subdivision of any of the foregoing, whether now or hereafter in existence,
having jurisdiction over Tenant or the Leased Property or any portion thereof or
the business operated thereon.

“Hazardous Materials” shall have the meaning given such term in Section 4.3.

“Impositions” shall mean collectively, all taxes (including, without limitation,
all ad valorem, sales and use, single business, gross receipts, transaction
privilege, rent or similar taxes as the same relate to or are imposed upon
Tenant or the business conducted upon the Leased Property, including all
personal property taxes on Leased Personal Property, together with all
replacements, modifications, alterations and additions thereto), assessments
(including, without limitation, all assessments for public improvements or
benefit, whether or not commenced or completed prior to the date hereof), water,
sewer or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Leased Property or the business conducted thereon by Tenant
(including all interest and penalties thereon due to any failure in payment by
Tenant), which at any time prior to, during or in respect of the Term hereof may
be assessed or imposed on or in respect of or be a lien upon (a) Landlord’s
interest in the Leased Property, (b) the Leased Property or any part thereof or
any rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Leased Property or the leasing or use of the
Leased Property or any part thereof by Tenant; provided, however, that nothing
contained herein shall be construed to require Tenant to pay (i) any tax based
on net income, net worth or capital imposed on Landlord, (ii) any net revenue
tax of Landlord, (iii) any transfer fee or other tax imposed with respect to the
sale, exchange or other disposition by Landlord of any Leased Property or the
proceeds thereof, (iv) any single business, gross receipts tax, or similar taxes
as the same relate to or are imposed upon Landlord, except to the extent that
any tax, assessment, tax levy or charge that would otherwise be an Imposition
under this definition which is in effect at any time during the Term hereof is
totally or partially repealed, and a tax, assessment, tax levy or charge set
forth in clause (i) or (ii) preceding is levied, assessed or imposed expressly
in lieu thereof, (v) any interest or penalties imposed on Landlord as a result
of the failure of Landlord to file any return or report timely and in the form
prescribed by law or to pay any tax or imposition, except to the extent such
failure is a result of a breach by Tenant of its obligations pursuant to

 

5



--------------------------------------------------------------------------------

Section 3.4, (vi) any Impositions imposed on Landlord or on payments of rent
from Tenant to Landlord that are a result of Landlord (or, if Landlord is a
disregarded entity from U.S. federal income tax purposes, Landlord’s sole owner
for U.S. federal income tax purposes) not being considered a “United States
person” as defined in Section 7701(a)(30) of the Code, (vii) any Impositions
that are enacted or adopted by their express terms as a substitute for any tax
that would not have been payable by Tenant pursuant to the terms of this
Agreement or (viii) any Impositions imposed as a result of a breach of covenant
or representation by Landlord in any agreement entered into by Landlord
governing Landlord’s conduct or operation or as a result of the negligence or
willful misconduct of Landlord.

“Improvements” shall have the meaning given such term in Section 2.1(b) of this
Agreement.

“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with GAAP should be reflected on the obligor’s balance sheet as
liabilities.

“Index” shall mean the Consumer Price Index for All Urban Consumers, All Items,
for the market area that includes the Leased Property, as published by the
Bureau of Labor Statistics of the United States Department of Labor, using the
years 1982-84 as a base of 100, or if such index is discontinued, the most
comparable index published by any federal governmental agency, as mutually
acceptable to Landlord and Tenant. Whenever a number or amount is required to be
adjusted by changes in the Index or similar terminology, such adjustment shall
be equal to the percentage increase or decrease in the Index which is issued for
the month in which such adjustment is to be made (or if the Index for such month
is not yet publicly available, the Index for the most recent month for which the
Index is publicly available) as compared to the Index which was issued for the
month in which the Effective Date occurred.

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon Landlord, Tenant or the Leased Property.

“Interest Rate” shall mean an annual rate of interest equal to, as of the date
of determination, the per annum rate for 10 year U.S. Treasury Obligations as
published in the Wall Street Journal, plus 200 basis points.

“Inventories” shall mean “Inventories” as defined in the Uniform System of
Accounts, including, but not limited to, provisions in storerooms,
refrigerators, pantries and kitchens, beverages in wine cellars and bars, other
merchandise intended for sale, fuel, mechanical supplies, stationery, and other
expenses, supplies and similar items.

“Landlord” shall have the meaning given such term in the Introduction of this
Agreement.

“Landlord Default” shall have the meaning given such term in Section 14.2(a).

“Landlord Liens” shall mean liens on or against the Leased Property or any
payment of Rent (a) which result from any act of, or any claim against, Landlord
or any owner (other than

 

6



--------------------------------------------------------------------------------

Tenant) of a direct or indirect interest in the Leased Property, or which result
from any violation by Landlord of any terms of this Agreement, or (b) which
result from liens in favor of any taxing authority by reason of any tax owed by
Landlord or any fee owner of a direct or indirect interest in the Leased
Property; provided, however, that “Landlord Lien” shall not include any lien
resulting from any tax for which Tenant is obligated to pay or indemnify
Landlord against until such time as Tenant shall have already paid to or on
behalf of Landlord the tax or the required indemnity with respect to the same.

“Lease Year” shall mean any Fiscal Year during the Term and any partial Fiscal
Year at the beginning or end of the Term.

“Leased Personal Property” shall mean all motor vehicles, Inventories, FF&E
(other than Casino Personal Property) and any other tangible personal property
existing as of the date hereof or subsequently acquired, on or after the date
hereof, in connection with the use and operation of the Leased Property, and
located at the Leased Property or used in Tenant’s business at the Leased
Property and all modifications, replacements, alterations and additions to such
personal property installed from time to time.

“Leased Property” shall have the meaning given such term in Section 2.1.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Property or the maintenance,
construction, alteration or operation thereof, whether now or hereafter enacted
or in existence, including, without limitation, (a) the Gaming Laws, (b) all
permits, licenses, authorizations, certificates and regulations necessary to
operate the Leased Property for its Permitted Use, and (c) all covenants,
agreements, declarations, restrictions and encumbrances contained in any
instruments at any time in force affecting the Leased Property as of the date
hereof, or to which Tenant has consented or required to be granted pursuant to
Applicable Laws, including those which may (i) require material repairs,
modifications or alterations in or to the Leased Property or (ii) in any way
materially and adversely affect the use and enjoyment thereof.

“Lender” shall mean JPMorgan Chase Bank, National Association, and any successor
lender by way of refinance or assignment, and such other lender, or lenders, as
may be designated by Landlord from time to time, and its/their successors and
assigns.

“Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors.

“Loan Documents” shall mean the Mortgage Loan Documents and the Mezzanine Loan
Documents, collectively.

“Mezzanine Lender” shall have the meaning ascribed to “Lender” in each Mezzanine
Loan Agreement.

“Mezzanine Loan Agreements” shall have the meaning as defined in the Mortgage
Loan Agreement.

 

7



--------------------------------------------------------------------------------

“Mezzanine Loan Documents” has the meaning set forth in the Mortgage Loan
Agreement.

“Mezzanine Loans” shall have the meaning as defined in the Mortgage Loan
Agreement.

“Minor Casualty” shall mean any fire or other casualty which results in damage
to the Leased Property and/or its contents, to the extent that the total cost
(in Tenant’s reasonable judgment) of repairing and/or replacing of the damaged
portion of the Leased Property to the same condition as existed previously does
not exceed the dollar amount of $10,000,000, said dollar amount to be adjusted
by the GDP Deflator.

“Mortgage” shall mean the mortgage, deed of trust, deed to secure debt,
leasehold mortgage or other security documents encumbering the Leased Property
or related to the ownership or operation of the Leased Property and given by
Landlord and/or Tenant to Lender as security, in part, for the Mortgage Loan.

“Mortgage Loan” shall mean the mortgage loan made by Lender to Landlord and
Tenant, pursuant to the Mortgage Loan Documents.

“Mortgage Loan Agreement” shall mean that certain Loan Agreement dated as of the
date hereof in connection with the Mortgage Loan by and between Landlord,
Tenant, certain other affiliates of Tenant and Lender.

“Mortgage Loan Documents” shall mean collectively, the Mortgage Loan Agreement,
the Mortgage, and all other documentation entered into by Landlord, Tenant and
Lender related to such Loan, including, but not limited to, security agreements,
promissory notes and other collateral documents.

“Mortgagee” shall mean the holder of any Mortgage.

“Notice” shall mean a notice given in accordance with Section 19.9.

“Operating Income” shall mean for any period, Tenant’s EBITDA less Corporate
Expenses but before Capital Expenditures or FF&E Expenditures, as each of such
items are calculated in accordance with Tenant’s financial statements.

“Percentage Rent” shall have the meaning given such term in Section 3.1(b).

“Permitted Encumbrances” shall have the meaning assigned thereto in the Mortgage
Loan Agreement.

“Permitted Use” shall mean any use of the Leased Property permitted pursuant to
Section 4.1(a).

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

 

8



--------------------------------------------------------------------------------

“Progress Installments” shall have the meaning given such term in
Section 3.1(b)(ii).

“Real Estate Taxes” shall mean all real estate taxes, including general and
special assessments, if any, which are imposed upon the Real Property, and any
improvements thereon.

“Real Property” shall have the meaning given such term in the recitals of this
Agreement.

“Renewal Terms” shall have the meaning given such term in Section 2.4.

“Rent” shall mean collectively, Fixed Rent and Percentage Rent.

“Replacement Reserve Account” shall have the meaning given such term in
Section 5.2(a).

“Resort” shall mean the hotel, casino and retail center comprising what is
commonly known as The Cosmopolitan of Las Vegas being operated on the Leased
Property.

“Special Purpose Entity” shall have the meaning assigned thereto in the Mortgage
Loan Agreement, as applicable to Tenant.

“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person directly or indirectly, through one or more Subsidiaries or Affiliates,
(a) owns 50% or more of the voting or beneficial interest or (b) which such
Person otherwise has the right or power to control (whether by contract, through
ownership of securities or otherwise).

“Tenant” shall have the meaning given such term in the Introduction of this
Agreement.

“Term” shall mean, collectively, the Fixed Term and the Renewal Terms, to the
extent properly exercised pursuant to the provisions of Section 2.4, unless
sooner terminated pursuant to the provisions of this Agreement.

“Total Casualty” shall mean any fire or other casualty which results in damage
to the Resort and its contents to the extent that the total cost of repairing
and/or replacing the damaged portion of the Resort to the same condition as
existed previously would be 30% or more of the then total replacement cost of
the Resort.

“Uniform System of Accounts” shall mean the Tenth Revised Edition, 2006, of the
Uniform System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

 

9



--------------------------------------------------------------------------------

ARTICLE 2

LEASED PROPERTY AND TERM

2.1 Leased Property.

Upon and subject to the terms and conditions hereinafter set forth, Landlord
leases to Tenant and Tenant leases from Landlord all of Landlord’s right, title
and interest in and to all of the following (collectively, the “Leased
Property”):

(a) the Real Property;

(b) all buildings, structures, other improvements and appurtenances of every
kind including, but not limited to, the Resort, the alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site),
parking garage and parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Real Property (collectively, the
“Improvements”);

(c) all easements, leases, including parking leases, rights and appurtenances
relating to the Real Property and the Improvements, including agreements
executed by Landlord to be used in connection with the operation of the Real
Property, Improvements and Resort;

(d) all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Improvements,
including, without limitation, all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, all of which, to the maximum extent permitted by law, are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto (collectively,
the “Fixtures”);

(e) all FF&E owned by Landlord located in the Improvements or on the Real
Property as of the date hereof and any and all replacements, modifications,
alterations and additions to the FF&E, including without limitation, all Leased
Personal Property; and

(f) any and all leases of space (including any security deposits held by
Landlord pursuant thereto) in the leased Improvements to tenants thereof.

2.2 Condition of Leased Property.

Tenant acknowledges receipt and delivery of possession of the Leased Property
and Tenant accepts and will accept the Leased Property in its “as is” condition,
subject to the rights of parties in possession, the existing state of title,
including all covenants, conditions, restrictions, reservations, mineral leases,
easements and other matters of record or that are visible or apparent on the
Leased Property, all applicable Legal Requirements, the lien of any financing
instruments, mortgages permitted by the terms of this Agreement, and such other
matters which would be disclosed by an inspection of the Leased Property and the
record title thereto or by an accurate survey thereof. TENANT REPRESENTS THAT IT
HAS INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND TENANT WAIVES ANY CLAIM OR ACTION
AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY. LANDLORD
MAKES NO WARRANTY OR

 

10



--------------------------------------------------------------------------------

REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY
PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE
TO BE BORNE BY TENANT. To the maximum extent permitted by law, however, Landlord
hereby assigns to Tenant all of Landlord’s rights to proceed against any
predecessor in title, contractors and materialmen for breaches of warranties or
representations or for latent defects in the Leased Property. Landlord shall
fully cooperate with Tenant in the prosecution of any such claims, in Landlord’s
or Tenant’s name, all at Tenant’s sole cost and expense. Tenant shall indemnify,
defend, and hold harmless Landlord from and against any loss, cost, damage or
liability (including reasonable attorneys’ fees) incurred by Landlord in
connection with such cooperation.

2.3 Fixed Term.

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2024 unless sooner terminated
in accordance with the provisions hereof.

2.4 Renewal Term.

(a) Provided that no Event of Default shall have occurred and be continuing,
this Agreement shall automatically extend for two renewal terms of five years
each (each such renewal a “Renewal Term”) unless Tenant elects, by providing
Notice no later than 30 months prior to the scheduled expiration of the Term of
this Agreement or the previous Renewal Term, as applicable, to terminate this
Agreement upon the expiration of the then current Term. Any such Notice to
terminate shall, if given, be irrevocable, but Tenant’s failure to terminate
shall not preclude Landlord from exercising any of its rights to terminate this
Agreement in accordance with the terms hereof.

(b) Each Renewal Term shall commence on the day succeeding the expiration of the
Fixed Term or the preceding Renewal Term, as the case may be. All of the terms,
covenants and provisions of this Agreement shall apply to each such Renewal
Term. Tenant shall have no right to extend the Term beyond the expiration of the
last Renewal Term. If Tenant does not give Notice that it elects to terminate
this Agreement in accordance with this Section 2.4, this Agreement shall
automatically renew at the end of the Term then in effect as provided in the
preceding paragraph.

 

11



--------------------------------------------------------------------------------

ARTICLE 3

RENT

3.1 Rent.

Tenant shall pay to Landlord, by wire transfer of immediately available federal
funds or by other means acceptable to Landlord in its sole discretion, in lawful
money of the United States of America which shall be legal tender for the
payment of public and private debts, without notice, offset, abatement, demand
or deduction (unless otherwise expressly provided in this Agreement), Rent
during the Term as follows:

(a) Fixed Rent. Tenant shall pay to Landlord rent in an amount equal to
$125,000,000 per Fiscal Year, payable in arrears in equal, consecutive monthly
installments of $10,416,666.67 each, on or before the ninth day of each calendar
month of the Term (“Fixed Rent”); provided, however, that in the case of the
first Fiscal Year and the last Fiscal Year, the number of such installments
shall equal the number of calendar months (or partial calendar months) included
within such Fiscal Year, and provided further that if the Term commences on a
day other than the first day of the calendar month, the Fixed Rent for the first
month and the last month of the Term shall be prorated on a per diem basis based
on the actual number of calendar days included within the Term of such month;
and

(b) Percentage Rent.

(i) For each Fiscal Year, Tenant shall pay to Landlord an amount equal to the
difference, if positive, between (x) 90% of Operating Income for such Fiscal
Year and (y) the Fixed Rent payable with respect to such Fiscal Year
(“Percentage Rent”).

(ii) Percentage Rent, if any, for each Fiscal Year shall be payable, in arrears,
in 12 monthly installments (the first 11 such installments for any Fiscal Year
being referred to in this Agreement as the “Progress Installments”; the last
such installment for any Fiscal Year being referred to in this Agreement as the
“Final Installment”); provided, however, that in the case of the first Fiscal
Year (the Fiscal Year commencing January 1, 2015) and the last Fiscal Year, the
number of such installments shall equal the number of months (or partial
calendar months) included within such Fiscal Year. Each of the Progress
Installments shall be payable on or before the first day of second succeeding
calendar month then most recently ended. For instance, the Progress Payment for
January, 2015 will be due on or before March 1, 2015. The Final Installment
shall be payable within 30 days after Landlord’s receipt of the annual financial
statements and other reports required to be delivered to Landlord pursuant to
Section 17.2(b) for such Fiscal Year. Appropriate provision shall be made in the
case of the final calendar month (or partial calendar month) of the Term.

(iii) Each of the Progress Installments shall be based on actual Operating
Income to date for such Fiscal Year and the Fixed Rent payable for such period.
The Final Installment shall equal the portion of the Percentage Rent for such
Fiscal Year, if any, remaining unpaid after payment of all Progress Installments
in respect thereof.

(iv) At the end of each Fiscal Year, in connection with the submission of annual
financial statements and other reports pursuant to Section 17.2(b), the
Percentage Rent for such Fiscal Year shall be determined. If such determination
reveals any underpayments or overpayments in respects of the Percentage Rent for
such Fiscal Year, then an adjustment in the amount of the Percentage Rent for
such Fiscal Year shall be made, and all sums determined to be owing to either
Landlord or Tenant as a result of such adjustment shall be paid promptly.

 

12



--------------------------------------------------------------------------------

(c) The obligation to pay Rent shall survive the expiration or earlier
termination of the Term, and a final reconciliation, taking into account, among
other relevant adjustments, any adjustments which are accrued after such
expiration or termination date but which related to Rent accrued prior to such
termination date, shall be made not later than 30 days after such expiration or
termination date.

(d) Notwithstanding anything in this Agreement to the contrary, in the event
that there is insufficient revenue generated from the Leased Property for Tenant
to pay Rent in full when due, it shall not a default hereunder and the unpaid
amount shall be deferred and be paid in connection with the next monthly Rent
payment or payments hereunder to the extent funds are then available.

3.2 Confirmation of Percentage Rent.

Tenant shall utilize, or cause to be utilized, an accounting system for the
Leased Property in accordance with its usual and customary practices, and in
accordance with GAAP and the Uniform System of Accounts, that will accurately
record all data necessary to compute Percentage Rent, and Tenant shall retain,
for at least five years after the expiration of each Lease Year, reasonably
adequate records conforming to such accounting system showing all data necessary
to conduct Landlord’s audit and to compute Percentage Rent for the applicable
Lease Year. Landlord shall have the right, for a period of two years following
each Lease Year, from time to time, by its accountants or representatives, to
audit such information in connection with Landlord’s audit, and to examine all
Tenant’s records (including supporting data and sales and excise tax returns)
reasonably required to complete Landlord’s audit and to verify Percentage Rent,
subject to any prohibitions or limitations on disclosure of any such data under
Legal Requirements. If any Landlord’s audit discloses a deficiency in the
payment of Percentage Rent, and either Tenant agrees with the results of
Landlord’s audit or the matter is otherwise determined or compromised, Tenant
shall forthwith pay to Landlord the amount of the deficiency, as finally agreed
or determined, together with interest at the Interest Rate from the date when
said payment should have been made to the date of payment thereof. If any
Landlord’s audit discloses a deficiency in the determination or reporting of
Operating Income, which, as finally agreed or determined, exceeds three percent,
Tenant shall pay the costs of the portion of Landlord’s audit allocable to the
determination of such Operating Income. Any proprietary information obtained by
Landlord pursuant to the provisions of this Section 3.2 shall be treated as
confidential, except that such information may be used, subject to appropriate
confidentiality safeguards, in any litigation or arbitration between the parties
and except further that Landlord may disclose such information to prospective
lenders, investors and underwriters and to any other persons to whom disclosure
is necessary to comply with applicable laws, regulations and government
requirements. The obligations of Tenant contained in this Section 3.2 shall
survive the expiration or earlier termination of this Agreement. Any dispute as
to the existence or amount of any deficiency in the payment of Percentage Rent
as disclosed by Landlord’s audit shall, if not otherwise settled by the parties,
be submitted to arbitration.

3.3 Additional Charges.

In addition to the Rent payable under Section 3.1 of this Agreement, (a) Tenant
also will pay and discharge as and when due and payable all other amounts,
liabilities, obligations and

 

13



--------------------------------------------------------------------------------

Impositions that Tenant assumes or agrees to pay under this Agreement, and
(b) in the event of any failure on the part of Tenant to pay any of those items
referred to in clause (a) of this Section 3.3, Tenant also will promptly pay and
discharge every fine, penalty, interest and cost that may be added for
non-payment or late payment of such items (the items referred to in clauses
(a) and (b) of this Section 3.3 being additional rent hereunder and being
referred to herein collectively as the “Additional Charges”), and Landlord shall
have all legal, equitable and contractual rights, powers and remedies provided
either in this Agreement or by statute or otherwise in the case of non-payment
of the Additional Charges as in the case of non-payment of the Rent. If any
installment of Rent or Additional Charges (but only as to those Additional
Charges that are payable directly to Landlord) shall not be paid on its due
date, Tenant will pay Landlord within 10 days of demand, as Additional Charges,
an amount equal to the interest computed at the Interest Rate on the amount of
such installment, from the due date of such installment to the date of payment
thereof. To the extent that Tenant pays any Additional Charges to Landlord
pursuant to the requirements of this Agreement, Tenant shall be relieved of its
obligation to pay such Additional Charges to the entity to which they would
otherwise be due and Landlord shall pay the same from monies received from
Tenant.

3.4 Payment of Impositions.

(a) Subject to Article 8 relating to permitted contests, Tenant shall pay, or
cause to be paid, all Impositions (other than Real Estate Taxes which shall be
paid by Landlord) before any fine, penalty, interest or cost (other than any
opportunity cost as a result of a failure to take advantage of any discount for
early payment) may be added for non-payment, such payments to be made directly
to the taxing authorities where feasible, and shall promptly, upon request,
furnish to Landlord copies of official receipts or other reasonably satisfactory
proof evidencing such payments. If any such Imposition may, at the option of the
taxpayer, lawfully be paid in installments (whether or not interest shall accrue
on the unpaid balance of such Imposition), Tenant may exercise the option to pay
the same (and any accrued interest on the unpaid balance of such Imposition) in
installments and, in such event, shall pay such installments during the Term as
the same become due and before any fine, penalty, premium, further interest or
cost may be added thereto. Landlord, at its expense, shall, to the extent
required or permitted by Applicable Law, prepare and file all tax returns and
pay all taxes due in respect of Landlord’s net income, gross receipts, sales and
use, single business, ad valorem, franchise taxes, Real Estate Taxes and taxes
on its capital stock, and Tenant, at its expense, shall, to the extent required
or permitted by Applicable Laws, prepare and file all other tax returns and
reports in respect of any Imposition as may be required by Government Agencies.
If any refund shall be due from any taxing authority in respect of any
Imposition paid by Tenant, the same shall be paid over to or retained by Tenant
if no Event of Default shall have occurred hereunder and be continuing. If an
Event of Default shall have been declared by Landlord and be continuing, any
such refund shall be paid over to or retained by Landlord. Landlord and Tenant
shall, upon request of the other, provide such data as is maintained by the
party to whom the request is made with respect to the Leased Property as may be
necessary to prepare any required returns and reports. In the event Government
Agencies classify any property covered by this Agreement as personal property,
Tenant shall file, all personal property tax returns in such jurisdictions where
it may legally so file. Each party shall, to the extent it possesses the same,
provide the other, upon request, with cost and depreciation records necessary
for filing returns for any property so classified as personal property. Where
Landlord is legally required to file personal property tax returns for

 

14



--------------------------------------------------------------------------------

property covered by this Agreement and/or gross receipts tax returns for Rent
received by Landlord from Tenant, Landlord shall file the same with reasonable
cooperation from Tenant. Landlord shall provide Tenant with copies of assessment
notices in sufficient time for Tenant to prepare a protest which Landlord shall
file. Landlord may, upon notice to Tenant, at Landlord’s option and at
Landlord’s sole expense, appeal, protest, or institute such other proceedings
(in its or Tenant’s name) as Landlord may deem appropriate to effect a reduction
of real estate assessments and Tenant shall fully cooperate with Landlord in
such protest, appeal or other action.

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions (except that Landlord shall be
responsible for any interest or penalties incurred as a result of Landlord’s
failure promptly to forward the same).

In addition, Tenant shall pay the following:

(i) Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Leased Property.

(ii) Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained by Tenant pursuant to Article
9.

(iii) Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities and obligations arising in connection with the Leased Property
except those obligations expressly assumed by Landlord pursuant to the
provisions of this Agreement or expressly stated not to be an obligation of
Tenant pursuant to this Agreement.

(b) Reimbursement for Additional Charges. If Tenant pays or causes to be paid
property taxes or similar or other Additional Charges attributable to periods
after the end of the Term, whether upon expiration or earlier termination of
this Agreement, Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of its estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.

3.5 Late Payment of Rent, Etc.

(a) If any installment of Rent or Additional Charges shall not be paid within
five Business Days after its due date, Tenant shall pay Landlord, within five
days after Landlord’s written demand therefor, as Additional Charges, a late
charge (to the extent permitted by law) computed at the Interest Rate on the
amount of such installment, from the due date of such installment to the date of
payment thereof. To the extent that Tenant pays any Additional Charges directly
to Landlord or any Mortgagee pursuant to any requirement of this Agreement,
Tenant shall be relieved of its obligation to pay such Additional Charges to the
Entity to which they would otherwise be due and Landlord shall pay when due, or
cause the applicable Mortgagee to pay when due, such Additional Charges to the
Entity to which they are due. If any payment due from Landlord to Tenant shall
not be paid within 30 days after its due date,

 

15



--------------------------------------------------------------------------------

Landlord shall pay to Tenant, on demand, a late charge (to the extent permitted
by law) computed at the Interest Rate on the amount of such installment from the
due date of such installment to the date of payment thereof.

(b) In the event of any failure by Tenant to pay any Additional Charges when
due, except as expressly provided in Section 3.3 with respect to permitted
contests pursuant to Article 8, Tenant shall promptly pay (unless payment
thereof is in good faith being contested and enforcement thereof is stayed) and
discharge, as Additional Charges, every fine, penalty, interest and cost which
may be added for non-payment or late payment of such items. Landlord shall have
all legal, equitable and contractual rights, powers and remedies provided either
in this Agreement or by statute or otherwise in the case of non-payment of the
Additional Charges as in the case of non-payment of the Rent.

(c) Tenant will not make any distributions to its equity owners if Rent payable
hereunder is in arrears.

3.6 Net Lease.

The Rent shall be absolutely net to Landlord so that this Agreement shall yield
to Landlord the full amount of the installments or amounts of the Rent
throughout the Term, subject to any other provisions of this Agreement which
expressly provide otherwise (including, without limitation, (i) Landlord’s
obligations to pay Real Estate Taxes pursuant to Section 3.4, (ii) Landlord’s
obligations to fund the Replacement Reserve Account pursuant to Section 5.2(a)
and (iii) those provisions for adjustment, refunding or abatement of such Rent
and for the funding of Landlord’s obligations pursuant to Section 14.3). This
Agreement is a net lease and, except to the extent otherwise expressly specified
in this Agreement, it is agreed and intended that Rent payable hereunder by
Tenant shall be paid without notice, demand, counterclaim, setoff, deduction or
defense and without abatement, suspension, deferment, diminution or reduction
and that Tenant’s obligation to pay all such amounts, throughout the Term and
all applicable Renewal Terms, is absolute and unconditional and, except to the
extent otherwise expressly specified in this Agreement, the respective
obligations and liabilities of Tenant and Landlord hereunder shall in no way be
released, discharged or otherwise affected for any reason, including without
limitation: (a) any defect in the condition, merchantability, design, quality or
fitness for use of the Leased Property or any part thereof, or the failure of
the Leased Property to comply with all Applicable Laws, including any inability
to occupy or use the Leased Property by reason of such noncompliance; (b) any
damage to, removal, abandonment, salvage, loss, condemnation, theft, scrapping
or destruction of or any requisition or taking of the Leased Property or any
part thereof, or any environmental conditions on the Leased Property or any
property in the vicinity of the Leased Property; (c) any restriction, prevention
or curtailment of or interference with any use of the Leased Property or any
part thereof including eviction; (d) any defect in title to or rights to the
Leased Property or any lien on such title or rights to the Leased Property;
(e) any change, waiver, extension, indulgence or other action or omission or
breach in respect of any obligation or liability of or by any Person; (f) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Tenant or any other Person, or
any action taken with respect to this Agreement by any trustee or receiver of
Tenant or any other Person, or by any court, in any such proceeding; (g) any
right or claim that Tenant has or might have against any Person, including
without limitation Landlord (other than a

 

16



--------------------------------------------------------------------------------

monetary default) or any vendor, manufacturer, contractor of or for the Leased
Property; (h) any failure on the part of Landlord or any other Person to perform
or comply with any of the terms of this Agreement, or of any other agreement;
(i) any invalidity, unenforceability, rejection or disaffirmance of this
Agreement by operation of law or otherwise against or by Tenant or any provision
hereof; (j) the impossibility of performance by Tenant or Landlord, or both;
(k) any action by any court, administrative agency or other Government Agencies;
(l) any interference, interruption or cessation in the use, possession or quiet
enjoyment of the Leased Property or otherwise; or (m) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, whether foreseeable
or unforeseeable, and whether or not Tenant shall have notice or knowledge of
any of the foregoing; provided, however, that the foregoing shall not apply or
be construed to restrict Tenant’s rights in the event of any act or omission by
Landlord constituting gross negligence or willful misconduct. Except as
specifically set forth in this Agreement, this Agreement shall be
non-cancellable by Tenant for any reason whatsoever and, except as expressly
provided in this Agreement, Tenant, to the extent now or hereafter permitted by
Applicable Laws, waives all rights to quit, terminate or surrender this
Agreement or to any diminution, abatement or reduction of Rent payable
hereunder. Except as specifically set forth in this Agreement, under no
circumstances or conditions shall Landlord be expected or required to make any
payment of any kind hereunder or have any obligations with respect to the use,
possession, control, maintenance, alteration, rebuilding, replacing, repair,
restoration or operation of all or any part of the Leased Property, so long as
the Leased Property or any part thereof is subject to this Agreement, and Tenant
expressly waives the right to perform any such action at the expense of Landlord
pursuant to any law.

3.7 Grant of Security Interest.

Tenant hereby grants and assigns to Landlord, as security for Tenant’s payment
and performance of its obligations hereunder, a security interest in Tenant’s
Casino Personal Property, all subleases and other agreements affecting the use,
enjoyment or occupancy of the Leased Property. Tenant agrees to execute and
deliver to Landlord such other security agreements, financing statements of
other instruments, in form and substance satisfactory to Landlord, as may be
hereafter be requested by Landlord to further evidence and confirm the grant of
security interest contained in this Section 3.7.

ARTICLE 4

USE OF THE LEASED PROPERTY

4.1 Permitted Use.

(a) Tenant shall at all times during the Term and at any other time that Tenant
shall be in possession of the Leased Property, continuously use and operate the
Leased Property as a hotel, casino, entertainment, restaurant and retail center
facility and purposes ancillary thereto in a manner substantially consistent
with its current use and shall use reasonable good faith efforts to seek to
maximize Operating Income. Subject to Article 16, Tenant shall not use the
Leased Property or any portion thereof for any other use without the prior
written consent of Landlord. No use shall be made or permitted to be made of the
Leased Property and no acts shall be done thereon which will cause the
cancellation of any insurance policy covering the Leased

 

17



--------------------------------------------------------------------------------

Property or any part thereof (unless another adequate policy is available), and
Tenant shall not sell or otherwise provide or permit to be kept, used or sold in
or about the Leased Property any article which may be prohibited by law or by
the standard form of fire insurance policies, or any other insurance policies
required to be carried hereunder, or fire underwriter’s regulations. Tenant
shall, at its sole cost, comply with all Insurance Requirements. Further, Tenant
shall not take or omit to take any action, the taking or omission of which
materially impairs the value or the usefulness of the Leased Property or any
part thereof for its Permitted Use.

(b) Necessary Approvals. Tenant shall proceed with all due diligence and
exercise commercially reasonable efforts to obtain and maintain all approvals
necessary to use and operate, for its Permitted Use, the Leased Property and the
Improvements located thereon under applicable law. Landlord shall cooperate with
Tenant in this regard, including executing all applications and consents
required to be signed by Landlord in order for Tenant to obtain and maintain
such approvals.

(c) Lawful Use, Etc. Tenant shall not use or suffer or permit the use of the
Leased Property, including the Leased Personal Property, if any, for any
unlawful purpose. Tenant shall not (a) commit or suffer to be committed any
waste on the Leased Property, or cause or permit any unlawful nuisance thereon
or therein, or (b) permit the Leased Property, or any portion thereof, to be
used in such a manner as (i) might reasonably impair Landlord’s title thereto or
to any portion thereof, or (ii) may reasonably allow a claim or claims for
adverse usage or adverse possession by the public, as such, or of implied
dedication of the Leased Property or any portion thereof.

4.2 Compliance with Legal/Insurance Requirements, Etc.

Subject to the provisions of Article 8, Tenant, at its sole expense, shall
(i) comply with Legal Requirements (including Gaming Laws) and Insurance
Requirements in respect of the use, operation, maintenance, repair, alteration
and restoration of the Leased Property, and (ii) comply with all appropriate
licenses, and other authorizations and agreements required for any use of the
Leased Property, including without limitation, the Leased Personal Property, if
any, then being made and which are material to the operation of the Leased
Property for the uses permitted hereunder, and for the proper operation and
maintenance of the Leased Property or any part thereof, including all gaming
licenses and other operating permits. Tenant shall make all filings required to
be made after the Effective Date under Gaming Laws or in connection with any
gaming license or operating permits and shall deliver to Landlord and Mortgagee
copies of such filings as such party may reasonably request; provided, however,
nothing in this Section 4.2 should be construed as to require Tenant to provide
any personal or confidential information of its, or its Affiliates’ officers,
directors, members or direct or indirect owners.

4.3 Environmental Matters.

(a) Tenant hereby represents and warrants to Landlord that, as of the Effective
Date, there are no Hazardous Materials on any portion of the Leased Property,
nor have any Hazardous Materials been released or discharged on any portion of
the Leased Property. In addition, Tenant hereby represents and warrants that it
has previously delivered to Landlord copies of all reports concerning
environmental conditions which have been received by Tenant

 

18



--------------------------------------------------------------------------------

or any of its Affiliates. In the event of the discovery of Hazardous Materials
on any portion of the Leased Property during the Term, and subject to the
provisions of Section 4.3(c), Tenant shall promptly remove such Hazardous
Materials, together with all contaminated soil and containers, and shall
otherwise remedy the problem in accordance with (i) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq. as amended; (ii) the regulations promulgated thereunder, from time to
time; (iii) all federal, state and local laws, rules and regulations (now or
hereafter in effect) dealing with the use, generation, treatment, storage,
disposal or abatement of Hazardous Materials; and (iv) the regulations
promulgated thereunder, from time to time (collectively referred to as
“Environmental Laws”). Tenant shall indemnify, defend and hold Landlord harmless
from and against all loss, costs, liability and damage (including, without
limitation, engineers’ and attorneys’ fees and expenses, and the cost of
litigation) arising from the presence of Hazardous Materials on the Leased
Property, and this obligation of Tenant shall survive termination. “Hazardous
Materials” shall mean and include any substance or material containing one or
more of any of the following: “hazardous material,” “hazardous waste,”
“hazardous substance,” “regulated substance,” “petroleum,” “pollutant,”
“contaminant,” “polychlorinated biphenyls,” “lead or lead-based paint” or
“asbestos” as such terms are defined in any applicable Environmental Law in such
concentration(s) or amount(s) as may impose clean-up, removal, monitoring or
other responsibility under the Environmental Laws, as the same may be amended
from time to time, or which may present a significant risk of harm to guests,
invitees or employees of the Resort.

(b) Subject to the provisions of Section 4.3(c), all costs and expenses of the
aforesaid removal of Hazardous Materials from the Leased Property, and of the
aforesaid compliance with all Environmental Laws, and any amounts paid to
Landlord pursuant to the indemnity set forth in Section 4.3(a), shall be paid by
Tenant from its own funds, and not from the Replacement Reserve Account.

(c) To the extent not otherwise covered by insurance maintained by Tenant
(including any deductible or self-insured retention, if any, related thereto),
the amount of any loss, cost, liability or damage (including without limitation,
engineers’ and attorneys’ fees and expenses, and the cost of litigation)
incurred by Landlord arising from the presence of Hazardous Materials on or
under the Leased Property as a direct result of the gross negligence of Tenant’s
employees at the Leased Property (but not any third parties, including any
independent contractors retained to provide goods or services to the Leased
Property) shall be paid by Tenant.

(d) Each party shall undertake reasonable efforts to notify the other party
concerning the presence of any Hazardous Materials on or under the Leased
Property or in the Resort of which the notifying party has knowledge; provided,
however, that unless required by Legal Requirements, the parties shall otherwise
maintain such information confidential.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

REPAIRS, MAINTENANCE AND REPLACEMENTS

5.1 Repairs and Maintenance Costs Which Are Expensed.

Tenant shall (i) at the direction of, and subject to the oversight and control
of Landlord, maintain the Leased Property (including, but not limited to, the
interior and exterior, structural, plumbing, HVAC and otherwise) in good repair
and working condition and shall make or cause to be made such routine
maintenance, repairs and minor alterations as it determines are necessary for
such purposes, (ii) not commit waste or permit impairment or deterioration of
the Leased Property (normal wear and tear excepted); (iii) not abandon the
Leased Property; (iv) comply in all material respects with all laws, ordinances,
regulations and requirements of any governmental body applicable to the Leased
Property; (v) provide prompt written notification to Landlord of any material
adverse change to the Leased Property, such as material changes to any
environmental condition, including, without limitation, the presence of
biocontaminants, such as mold; (vi) promptly undertake appropriate assessment,
remedial and preventative actions sufficient to meet any guidelines established
by Landlord or guidelines or regulations adopted by applicable authoritative
bodies or regulatory agencies in connection with a determination of any material
adverse change, and, in any event with respect to mold contamination, Tenant
shall undertake at the direction of, and subject to the oversight and control of
Landlord (a) removal of the mold, (b) abatement of the underlying cause of mold
(including water intrusion), and (c) repair of any leaks and associated water
damage at the Leased Property; and (vii) return the Leased Property at the
expiration of the Term in as reasonably a good condition as when received,
ordinary wear and tear excepted and shall make or cause to be made such routine
maintenance, repairs and minor alterations as it determines are necessary for
such purposes. The phrase “routine maintenance, repairs, and minor alterations”
as used in this Section 5.1 shall include only those which are normally expensed
under generally accepted accounting principles. All costs and expenses incurred
in connection with such maintenance, repairs and alterations shall be borne by
Tenant.

5.2 Capital Expenditures and FF&E.

(a) Landlord has established a reserve account (the “Replacement Reserve
Account”) under the Loan Documents for reserves on account of the cost of
(i) replacements, renewals and additions to the FF&E and (ii) Capital
Expenditures. Pursuant to the terms of the Loan Documents, under certain
circumstances payments will be required to be made into the Replacement Reserve
Account each month.

(b) At Landlord’s request, Tenant shall prepare an annual estimate (the “Capital
Reserve Budget”) of the expenditures necessary for (i) replacements, renewals
and additions to the FF&E, and (ii) Capital Expenditures, during the ensuing
Fiscal Year and shall deliver the Capital Reserve Budget to Landlord for its
review, comment and approval at least sixty (60) days prior to each Fiscal year.
The Capital Reserve Budget shall also indicate the estimated time schedule for
making such replacements, renewals, and additions, a reasonable description of
items required to be replaced, the number of units to be replaced, unit costs
and costs in the aggregate, together with such additional information as
Landlord shall reasonably request.

(c) At the direction of, and subject to the oversight and control of Landlord,
Tenant shall (in compliance with the applicable Capital Reserve Budget, unless
there has been a change in circumstances) from time to time, make such
(i) replacements, renewals and additions to the FF&E, and (ii) Capital
Expenditures, as Landlord deems necessary. Notwithstanding the

 

20



--------------------------------------------------------------------------------

foregoing, no expenditures shall be made in excess of the amounts set forth in
the then-applicable Capital Reserve Budget without the approval of Landlord;
provided, however, that Tenant shall be authorized to take appropriate remedial
action (including making any necessary expenditures above the total aggregate
amount set forth in the then-applicable Capital Reserve Budget), without
receiving Landlord’s prior approval, to remedy or respond to any of the
Emergency Requirements (provided further that Tenant shall notify Landlord of
any such remedial action that requires more than a de minimis expenditure of
funds).

(d) All costs and expenses incurred in connection with the replacements,
renewals and additions to the FF&E and the Capital Expenditures required under
this Section 5.2 shall be paid by Tenant from (i) amounts released to Landlord
or Tenant from the Replacement Reserve Account, or (ii) amounts otherwise
provided by Landlord to Tenant for such purposes.

(e) Landlord and Tenant hereby acknowledge and agree that the Replacement
Reserve Account shall be deemed to be the property of Landlord and all FF&E
(with the exception of any Casino Personal Property) purchased from the
Replacement Reserve Account or otherwise funded by Landlord shall be the
property of Landlord and also constitute Leased Property unless otherwise
provided in this Agreement.

5.3 Reserved.

5.4 Ownership of Replacements.

All Capital Expenditures and all repairs, alterations, improvements, renewals or
replacements made pursuant to this Article 5 shall be the property of Landlord
and also constitute Leased Property; provided, however, that notwithstanding
anything herein to the contrary, any Capital Expenditures, repairs, alterations,
improvements, renewals or replacements of Casino Personal Property shall be the
property of Tenant.

5.5 Leased Personal Property.

Landlord and Tenant acknowledge and agree that Tenant is leasing from Landlord
the Leased Personal Property and all Leased Personal Property hereafter acquired
by Tenant, as agent, including at the direction of Tenant, shall be, and shall
deemed to be, 100% owned by Landlord and leased to Tenant pursuant to the terms
and conditions of this Lease. At the expiration or earlier termination of the
Term, all Leased Personal Property shall remain the property of Landlord.

5.6 Transition.

(a) Upon the expiration or earlier termination of this Agreement, Tenant shall
vacate and surrender the Leased Property to Landlord in substantially the same
condition in which the Leased Property was in on the Commencement Date, except
as repaired, replaced, rebuilt, restored, altered or added to as permitted or
required by the provisions of this Agreement, reasonable wear and tear and
Condemnation (and casualty damage, in the event that this Agreement is
terminated following a casualty in accordance with Article 10) excepted.

 

21



--------------------------------------------------------------------------------

(b) In addition, as of the expiration or earlier termination of this Agreement,
Tenant shall cooperate in good faith with Landlord to effect an orderly
transition of the management or lease of the Leased Property and Tenant shall,
at Landlord’s sole cost and expense, use its good faith, commercially reasonable
efforts to transfer to and cooperate with Landlord or Landlord’s nominee in
connection with the processing of all applications for licenses, operating
permits and other governmental authorizations and all contracts entered into by
Tenant, including contracts with governmental or quasi-governmental Entities
which may be necessary for the use and operation of the Leased Property as then
operated. Landlord shall indemnify and hold Tenant harmless for all claims,
costs and expenses (including reasonable attorneys’ fees) arising from acts or
omissions by Landlord under such contracts subsequent to the date of transfer
thereof to Landlord, and Tenant shall indemnify and hold Landlord harmless for
all claims, costs and expenses (including reasonable attorney’s fees) arising
from acts or omission by Tenant under such contracts prior to the date of
transfer thereof to Landlord.

ARTICLE 6

IMPROVEMENTS, ETC.

6.1 Improvements to the Leased Property.

Tenant shall not finance the cost of any construction by the granting of a lien
on or security interest in the Leased Property, or Tenant’s interest therein,
without the prior written consent of Landlord, which consent may be withheld by
Landlord in its sole discretion. Any such improvements shall, upon the
expiration or earlier termination of this Agreement, remain or pass to and
become the property of Landlord, free and clear of all encumbrances other than
Permitted Encumbrances. Landlord shall have the right to cause the construction
of improvements to the Leased Property, without the consent of Tenant (or to
direct Tenant to act as agent with respect to such construction at Landlord’s
direction and control).

6.2 Equipment Leases.

Landlord shall enter into such leases of equipment and personal property (other
than Casino Personal Property) as Tenant may reasonably request from time to
time, provided that the form and substance thereof shall be reasonably
satisfactory to Landlord and shall be permitted by the terms of the Loan
Documents. Tenant shall prepare and deliver to Landlord all such lease documents
for which Landlord’s execution is necessary and Landlord shall promptly, upon
approval thereof, execute and deliver such documents to Tenant. Tenant shall,
throughout the Term, be responsible for performing all of Landlord’s obligations
under all such documents and agreements.

ARTICLE 7

LIENS

Subject to Article 8 and Applicable Law, Tenant shall not directly or
indirectly, create or allow to remain, and each shall promptly discharge, at its
expense, any lien, encumbrance, attachment, title retention agreement or claim
upon the Leased Property or Tenant’s leasehold

 

22



--------------------------------------------------------------------------------

interest therein or any attachment, levy, claim or encumbrance in respect of the
Rent, other than (a) Permitted Encumbrances (including the Mortgage encumbering
Tenant’s interest in favor of Mortgage Lender), (b) restrictions, liens and
other encumbrances which are consented to in writing by Landlord, (c) liens for
those taxes of Landlord which Tenant is not required to pay hereunder,
(d) subleases permitted by Article 16, (e) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (i) the same are
not yet due and payable, or (ii) are being contested in accordance with Article
8, (f) liens of mechanics, laborers, materialmen, suppliers or vendors incurred
in the ordinary course of business that are not yet due and payable (but will be
paid in full by Tenant) or are for sums that are being contested in accordance
with Article 8, (g) any Mortgage or other liens which are the responsibility of
Landlord, and (h) Landlord’s Liens.

ARTICLE 8

PERMITTED CONTESTS

Subject to the terms of the Loan Documents, Tenant shall have the right to
contest the amount or validity of any Imposition, Legal Requirement, Insurance
Requirement, lien, attachment, levy, encumbrance, charge or claim (collectively,
“Claims”) as to the Leased Property, by appropriate legal proceedings, conducted
in good faith and with due diligence; provided that (a) the foregoing shall in
no way be construed as relieving, modifying or extending Tenant’s obligation to
pay any Claims required hereunder to be paid by Tenant as finally determined,
(b) such contest shall not cause Landlord or Tenant to be in default under any
mortgage, deed of trust or other agreement encumbering the Leased Property or
any part or any interest therein or result in a lien attaching to the Leased
Property other than Permitted Encumbrances, (c) no part of the Leased Property
nor any Rent therefrom shall be in any immediate danger of sale, forfeiture,
attachment or loss, and (d) Tenant hereby indemnifies and holds harmless
Landlord from and against any cost, claim, damage, penalty or reasonable
expense, including reasonable attorneys’ fees, incurred by Landlord in
connection therewith or as a result thereof. Landlord agrees to join in any such
proceedings if required legally to prosecute such contest, provided that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith) unless Tenant agrees to assume and indemnify Landlord with respect to
the same. Tenant shall be entitled to any refund of any Claims and such charges
and penalties or interest thereon which have been paid by Tenant or paid by
Landlord to the extent that Landlord has been reimbursed by Tenant. If Tenant
shall fail to pay or cause to be paid any Claims when finally determined, to
provide reasonable security therefor, or to prosecute or cause to be prosecuted
any such contest diligently and in good faith, Landlord may, upon Notice to
Tenant, pay such charges, together with interest and penalties due with respect
thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.

 

23



--------------------------------------------------------------------------------

ARTICLE 9

INSURANCE

9.1 General Insurance Requirements.

During the Term, Tenant shall, at the direction of Landlord, at all times keep
the Leased Property insured with the kinds and amounts of insurance required
under the Mortgage Loan Agreement. The policies must name Tenant, Landlord and
Lender, if applicable, as the insured or as an additional named insured, as the
case may be.

9.2 Reports on Insurance Claims.

Tenant shall promptly investigate and make a complete and timely written report
to the appropriate insurance company as to all accidents, claims for damage
relating to the ownership, operation, and maintenance of the Leased Property,
any damage or destruction to the Leased Property and the estimated cost of
repair thereof and shall prepare any and all reports required by any insurance
company in connection therewith. All such reports shall be timely filed with the
insurance company as required under the terms of the insurance policy involved,
and a final copy of such report shall be furnished to Landlord.

9.3 Indemnification of Landlord.

Except as expressly provided herein, Tenant shall protect, indemnify and hold
harmless Landlord for, from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and reasonable expenses (including,
without limitation, reasonable attorneys’ fees), to the maximum extent permitted
by law, imposed upon or incurred by or asserted against Landlord by reason of:
(a) any accident, injury to or death of persons or loss of or damage to property
of third parties occurring during the Term on or about the Leased Property or
adjoining sidewalks or rights of way under Tenant’s control, and (b) any use,
misuse, condition, management, maintenance or repair by Tenant of the Leased
Property, including without limitation, Leased Personal Property during the Term
or any litigation, proceeding or claim by governmental entities to which
Landlord is made a party or participant relating to such use, misuse, condition,
management, maintenance, or repair thereof; provided, however, that Tenant’s
obligations hereunder shall not apply to any liability, obligation, claim,
damage, penalty, cause of action, cost or expense arising from any gross
negligence or willful misconduct of Landlord, its employees, agents, contractors
or invitees. Tenant, at its expense, shall defend any such claim, action or
proceeding asserted or instituted against Landlord covered under this indemnity
(and shall not be responsible for any duplicative attorneys’ fees incurred by
Landlord) or may compromise or otherwise dispose of the same. The obligations of
Tenant under this Section 9.3 shall survive the termination of this Agreement
for a period of one year.

ARTICLE 10

DAMAGE, REPAIR AND CONDEMNATION

10.1 Damage and Repair.

(a) Subject to the terms of the Loan Documents, if, during the Term, the Resort
is damaged by a Minor Casualty, Tenant shall, with all reasonable diligence,
proceed to process the claim with the applicable insurance company, including
settling such claim, and to make the necessary arrangements with appropriate
contractors and suppliers to repair and/or replace the damaged portion of the
Resort, in all cases, at Landlord’s direction and control.

 

24



--------------------------------------------------------------------------------

Tenant shall perform at Landlord’s direction and control, any of the foregoing,
all of which shall be performed in accordance with Tenant’s reasonable judgment;
provided, however, that all such work shall be undertaken (i) in a workmanlike
manner, (ii) in accordance with the provisions of Section 11.4 and (iii) in
accordance with plans and specifications approved by Landlord. Landlord agrees
to sign promptly any documents which are necessary to process and/or adjust the
claim with the insurance company, as well as any contracts with such contractors
and/or suppliers.

(b) Subject to the terms of the Loan Documents, if, during the Term, the
Improvements suffer a Total Casualty, Landlord shall, at its cost and expense
and with all reasonable diligence, repair and/or replace the damaged portion of
the Improvements to the same condition as existed previously. Such damage or
destruction shall not terminate this Lease. Notwithstanding any provisions of
this Article 10 to the contrary, if the Improvements suffer a Total Casualty
during the last 24 months of the Term, then either party shall have the right to
terminate this Agreement by giving Notice to the other within 30 days after the
date of damage or destruction, whereupon all accrued Rent with respect to the
Leased Property shall be paid immediately, this Agreement shall automatically
terminate five days after the date of such Notice and, upon such termination,
Rent payable hereunder shall be reduced by an amount equal to the Rent.

(c) Subject to the terms of the Loan Documents, if, during the Term, the
Improvements are damaged by fire, casualty or other cause to a greater extent
than a Minor Casualty, but not to the extent of a Total Casualty, Landlord
shall, at its cost and expense and with all reasonable diligence, repair and/or
replace the damaged portion of the Improvements to the same condition as existed
previously. Tenant shall have the right to discontinue operating the
Improvements to the extent Tenant deems necessary to comply with applicable
Legal Requirements or as necessary for the safe and orderly operation of the
Improvements. To the extent available, proceeds from the insurance described in
Section 9.1 of this Agreement shall be applied to such repairs and/or
replacements. The parties agree that Landlord’s obligations to repair and/or
replace pursuant to the provisions of this Section 10.1(c) shall be limited to
the extent of available insurance proceeds (plus the amount of any applicable
deductibles). The parties further agree that if Landlord is obligated to utilize
such available insurance proceeds to repay any obligations pursuant to any
Mortgage, then Landlord shall be entitled to an equitable extension of time (in
which Landlord has to fulfill its obligations pursuant to the provisions of this
Section 10.1(c)) that is sufficient to allow Landlord to obtain the necessary
funding to replace such spent insurance proceeds and to make the repairs and/or
replacements required hereunder. The parties further agree that Landlord’s
obligations to repair and/or replace pursuant to the provisions of this
Section 10.1(c) shall be subject to Landlord’s ability to obtain such
entitlements and/or other governmental approvals as may be necessary to
undertake such repair and/or replacement; provided that Landlord shall undertake
good faith efforts to obtain such entitlements and/or approvals.

(d) Subject to the terms of the Loan Documents, all insurance proceeds payable
by reason of any loss of or damage to any of the Leased Personal Property shall
be paid to Tenant and, to the extent necessary to repair or replace Leased
Personal Property in accordance with this Section 10.1(d), Tenant shall hold
such proceeds to pay the cost of repairing or replacing damaged Leased Personal
Property and, if this Agreement terminates, pay the same

 

25



--------------------------------------------------------------------------------

over to Landlord. If Landlord undertakes to restore the Leased Property as
hereinabove provided, Tenant shall either (a) restore all of Leased Personal
Property, if any, or (b) replace Leased Personal Property, if any, with items of
the same or better quality and utility to the operation of the Leased Property.

10.2 Condemnation.

(a) In the event of a Condemnation of all or substantially all of the Leased
Property, or in the event of a partial Condemnation of the Leased Property such
that it is unreasonable to continue to operate the Leased Property in accordance
with the standards required by this Agreement, this Agreement shall terminate as
of the Date of Taking and, upon such termination, Rent payable hereunder shall
be reduced by an amount equal to the Rent. Landlord and Tenant shall each have
the right to initiate such proceedings as they deem advisable to recover any
compensation to which they may be entitled.

(b) In the event a portion of the Leased Property shall be taken by the events
described in Section 10.2(a), or the entire Leased Property is affected but on a
temporary basis, and the result is not to make it unreasonable to continue to
operate the Leased Property, this Agreement shall not terminate. However, so
much of any award for any such partial taking or condemnation as shall be
necessary to render the Leased Property equivalent to its condition prior to
such event shall be used for such purpose and Tenant shall have the right to
discontinue operating the Leased Property or portion of the Leased Property to
the extent it deems necessary for the safe and orderly operation of the Leased
Property.

10.3 Disbursement of Award.

Subject to the terms of the Loan Documents, Landlord, Tenant and any Mortgagee
shall transfer any part of the Award received by them, respectively, together
with severance and other damages awarded for the taken Leased Property and any
deficiency Landlord or Tenant has agreed to pay to Mortgagee, or any Person
designated by Mortgagee, and such amounts shall be disbursed in accordance with
terms of the Loan Documents.

ARTICLE 11

SUBORDINATION, ETC.

11.1 Subordination.

(a) The rights and interest of Tenant under this Agreement and any and all
liens, rights and interests (whether choate or inchoate and including, without
limitation, all mechanic’s and materialmen’s liens under applicable law) owed,
claimed or held by Tenant in and to the Leased Property are and shall be in all
respects subject, subordinate and inferior to the Mortgage Loan and the Mortgage
Loan Documents and the Mezzanine Loans and Mezzanine Loan Documents and to the
liens, security interests and all other rights and interest created or to be
created therein or thereby for the benefit of Lender, and securing the repayment
of the Mortgage Loan and Mezzanine Loans including, without limitation, those
created under the

 

26



--------------------------------------------------------------------------------

Mortgage covering, among other things, the Leased Property, and filed or to be
filed of record in the public records maintained for the recording of mortgages
in the jurisdictions where the Leased Property is located, and all renewals,
extensions, increases, supplements, spreaders, consolidations, amendments,
modifications and replacements thereof and to all sums secured thereby and
advances made thereunder with the same force and effect as if the Mortgage Loan
and Mezzanine Loan had been executed and delivered and the Mortgage recorded
prior to the execution and delivery of this Agreement. At its option and in its
sole discretion, Lender may elect to give the rights and interest of Tenant
under this Agreement priority over the lien of the Mortgage. At its option and
in its sole discretion, any Mezzanine Lender may elect to give the rights and
interests of Tenant under this Agreement priority over the lien of its Mezzanine
Loan. In the event of such election, the rights and interest of Tenant under
this Agreement automatically shall have priority over the lien of the Mortgage
and no additional consent or instrument shall be necessary or required. However,
Tenant agrees to execute and deliver whatever instruments may be reasonably
requested by Lender for such purposes, and in the event Tenant fails so to do
after demand in writing, Tenant does hereby make, constitute and irrevocably
appoint Landlord as its attorney-in-fact and in its name, place and stead so to
do.

(b) To induce Landlord to enter into this Agreement, Tenant has agreed to
execute and deliver to Lender under a Mortgage Loan a security agreement to
encumber and grant a security interest in (x) the leasehold interest created
hereby, (y) all rights of Tenant under this Agreement and (z) the FF&E
transferred to Tenant and the Casino Personal Property.

(c) If required by Mortgage Lender or Mezzanine Lender, Tenant will enter a
subordination and attornment agreement to indicate its concurrence with the
provisions hereof. Such subordination and attornment agreement shall provide
that the Lender of the Mortgage Loan or a Mezzanine Lender may, in accordance
with Article XV of this Agreement, terminate this Agreement, and may also
contain such other terms and conditions, including pledges of the Tenant’s
Casino Personal Property, as may otherwise be required by Mortgage Lender or
Mezzanine Lender and are reasonably agreed to by Tenant.

(c) Third Party Beneficiaries. It is specifically intended by the parties
hereto, in consideration of the making of the Mortgage Loan and the Mezzanine
Loans, that Lender of the Mortgage Loan and the Mezzanine Lenders shall be third
party beneficiaries under this Agreement. Accordingly, the Lender of the
Mortgage Loan and the Mezzanine Lenders are entitled to the rights and benefits
granted them under this Agreement, including, without limitation, enforcement
rights. For the avoidance of doubt, neither the Lender of the Mortgage Loan nor
the Mezzanine Lenders shall have any obligations under this Agreement.

11.2 Liens; Credit.

Tenant shall use commercially reasonable efforts to prevent any liens from being
filed against the Resort which arise from any maintenance, repairs, alterations,
improvements, renewals or replacements in or to the Resort, and shall cooperate
fully in obtaining the release of any such liens.

 

27



--------------------------------------------------------------------------------

11.3 Cash Management System.

Landlord directs Tenant and Tenant acknowledges and agrees, pursuant to the
terms of the Cash Management Agreement, to deposit or cause to be deposited, all
gross revenue from the operation of the Leased Property and the Resort into the
appropriate Cash Management System accounts in accordance with the Cash
Management Agreement so long as any amounts under the Mortgage Loan or Mezzanine
Loans are outstanding. Any and all amounts released by Lender from the Cash
Management System, including amounts deposited by Lender into any remainder
account or subaccount or released by Lender from any reserve or escrow account
or subaccount shall be disbursed to Landlord.

11.4 Compliance with Special Purpose Provisions.

So long as the Mortgage Loan and/or Mezzanine Loans are outstanding, Tenant
hereby represents, warrants and covenants that it is, shall be and shall
continue to be a Special Purpose Entity.

11.5 Management Agreement.

Tenant may enter into a management or agency agreement relating to the
management or operation of the Leased Property (each, a “Management Agreement”);
provided, however, Tenant shall not enter into a Management Agreement relating
to the operation of all or any part of the Leased Property without the written
consent of the Landlord. Tenant shall not terminate or enter into any
modification of the Management Agreement without in each instance first
obtaining Landlord’s written consent. Landlord and Tenant agree to cooperate
fully with each other in the event it becomes necessary to obtain a management
extension or modification or a new franchise for the Leased Property, and in any
transfer of the Management Agreement to Landlord or any Affiliate thereof or any
other successor to Tenant upon the termination of this Lease. Any management or
agency agreement other than the Management Agreement shall provide, among other
things, that (i) upon termination of this Lease or termination of Tenant’s right
to possession of the Leased Property for any reason whatsoever, the Management
Agreement may be terminated by Landlord without liability for any payment due or
to become due to the manager, and (ii) all fees and other amounts payable by
Tenant to the manager shall be fully subordinate to Rent and other amounts
payable by Tenant to Landlord hereunder. Tenant shall not enter into any
franchise or license agreement without the prior written consent of Landlord and
shall, upon Landlord’s written request, cooperate fully with Landlord in
entering into and establishing a franchise or license agreement relating to the
Leased Property.

ARTICLE 12

DEFAULTS AND REMEDIES

12.1 Events of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” hereunder:

(a) should Tenant fail to make any payment of Rent within five Business Days
after Notice thereof, or fail to make payment of any other Rent or any other
sum, payable hereunder when due and such failure shall continue for a period of
30 days after Notice thereof;

 

28



--------------------------------------------------------------------------------

(b) should Tenant fail to maintain the insurance coverages required under
Article 9 and such failure shall continue for 10 Business Days after Notice
thereof;

(c) subject to Article 8 relating to permitted contests, should Tenant default
in the due observance or performance of any of the terms, covenants or
agreements contained herein to be performed or observed by it (other than as
specified in clauses (a) and (b) above) and such default shall continue for a
period of 30 days after Notice thereof from Landlord to Tenant; provided,
however, that if such default is susceptible of cure but such cure cannot be
accomplished with due diligence within such period of time and if, in addition,
Tenant commences to cure or cause to be cured such default within 30 days after
Notice thereof from Landlord and thereafter prosecutes the curing of such
default with all due diligence, such period of time shall be extended to such
period of time (not to exceed 90 days) as may be necessary to cure such default
with all due diligence;

(d) should Tenant generally not be paying its debts as they become due or should
Tenant make a general assignment for the benefit of creditors;

(e) should any petition be filed by or against Tenant under the Federal
bankruptcy laws, or should any other proceeding be instituted by or against
Tenant seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for Tenant or for any
substantial part of the property of Tenant and such proceeding is not dismissed
within 60 days after institution thereof, or should Tenant take any action to
authorize any of the actions set forth above in this paragraph;

(f) should Tenant cause or institute any proceeding for its dissolution or
termination;

(g) unless Tenant shall be contesting such lien or attachment in good faith in
accordance with Article 8, should the interest of Tenant in the Leased Property
or any part thereof be levied upon or attached in any proceeding in violation of
the Loan Documents,

(h) in the event any license required under the Gaming Laws in connection with
the operation of the casino at the Resort be suspended or revoked which results
in the casino located at the Resort to be closed for a period of time which
would have a material adverse effect on the continued operation of the casino at
the Resort,

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement by giving Notice thereof to Tenant
and upon the expiration of the time fixed in such Notice, this Agreement shall
terminate and all rights of Tenant under this Agreement shall cease. Landlord
shall have and may exercise all rights and remedies available

 

29



--------------------------------------------------------------------------------

at law and in equity to Landlord as a result of Tenant’s breach of this
Agreement, including without limitation the right of re-entry upon the Leased
Property upon and at any time after the occurrence of an Event of Default.

12.2 Damages.

Neither the termination of this Agreement, the repossession of the Leased
Property, the failure of Landlord to relet the Leased Property, nor the
reletting of all or any portion thereof, shall relieve Tenant of its liability
and obligations hereunder, all of which shall survive any such termination,
repossession or reletting to the maximum extent permitted by law. In the event
of any such termination, Tenant shall forthwith pay to Landlord all Rent due and
payable with respect to the Leased Property to and including the date of such
termination. In addition, Tenant shall forthwith pay to Landlord, at Landlord’s
option, as and for liquidated and agreed current damages for Tenant’s default,
either:

(a) Without duplication of payments pursuant to Section 3.5, without termination
of Tenant’s rights to possession of the Leased Property, each installment of
Rent and other sums payable to Tenant by Landlord under this Agreement as the
same becomes due and payable, which Rent and other sums shall bear interest at
the Interest Rate from the date due until paid or otherwise discharged, and
Landlord may enforce, by action or otherwise, any other tem or covenant of this
Agreement; or

(b) the sum of:

(i) the unpaid Rent which had been earned at the time of termination,
repossession or reletting, and

(ii) the worth at the time of termination, repossession or reletting of the
amount by which the unpaid Rent for the balance of the Term after the time of
termination, repossession or reletting, exceeds the amount of such rental loss
that Tenant proves could be reasonably avoided and as reduced for rentals
received after the time of termination, repossession or reletting, if and to the
extent required by applicable law, and

(iii) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Agreement or which in the ordinary course of things, would be likely to result
therefrom. The worth at the time of termination, repossession or reletting of
the amount referred to in subparagraph (ii) is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus 1%.

12.3 Waiver of Jury Trial.

Landlord and Tenant hereby waive, to the maximum extent permitted by Applicable
Laws, trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other or in respect of any matter whatsoever
arising out of or in any way connected with this Agreement, the relationship of
Landlord and Tenant hereunder, Tenant’s occupancy of the Leased Property, and/or
any claim for injury or damage.

 

30



--------------------------------------------------------------------------------

12.4 Application of Funds.

Any payments received by Landlord under any of the provisions of this Agreement
during the existence or continuance of any Event of Default (and any payment
made to Landlord rather than Tenant due to the existence of any Event of
Default) shall be applied to Tenant’s current and past due obligations under
this Agreement in such order as Landlord may determine or as may be required by
Applicable Laws.

12.5 Landlord’s Right to Cure Tenant’s Default.

If an Event of Default shall have occurred and be continuing, Landlord, after
Notice to Tenant (which Notice shall not be required if Landlord shall
reasonably determine immediate action is necessary to protect person or
property), without waiving or releasing any obligation of Tenant and without
waiving or releasing any Event of Default, may (but shall not be obligated to),
at any time thereafter, make such payment or perform such act for the account
and at the expense of Tenant, and may, to the maximum extent permitted by law,
enter upon the Leased Property or any portion thereof for such purpose and take
all such action thereon as, in Landlord’s sole and absolute discretion, may be
necessary or appropriate therefor. No such entry shall be deemed an eviction of
Tenant. All reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Landlord in connection therewith,
together with interest thereon (to the extent permitted by law) at the Interest
Rate from the date such sums are paid by Landlord until repaid, shall be paid by
Tenant to Landlord on demand.

12.6 Good Faith Dispute.

If Tenant shall in good faith dispute the occurrence of any Default and Tenant,
before the expiration of the applicable cure period, shall give Notice thereof
to Landlord, setting forth, in reasonable detail, the basis therefor and,
provided Tenant shall escrow disputed amounts, if any, pursuant to an escrow
arrangement reasonably acceptable to Landlord and Tenant, no Event of Default
shall be deemed to have occurred; provided, however, that in the event of any
eventual adverse determination, Tenant shall pay to Landlord interest on any
disputed funds at the Interest Rate from the date demand for such funds was made
by Landlord until the date of final adverse determination and, thereafter, at
the Interest Rate until paid.

ARTICLE 13

HOLDING OVER

Any holding over by Tenant after the expiration or earlier termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
twice the Rent and other charges herein provided (prorated on a daily basis).
Tenant shall also pay to Landlord all damages (direct or indirect) sustained by
reason of any such holding over. Otherwise, such holding over shall be on the
terms and conditions set forth in this Agreement, to the extent applicable.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the expiration or earlier
termination of this Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE 14

LANDLORD’S NOTICE OBLIGATIONS; LANDLORD DEFAULT

14.1 Landlord Notice Obligation.

Landlord shall give prompt Notice to Tenant of any materially adverse matters
affecting the Leased Property of which Landlord receives written notice or
actual, conscious, present knowledge and, to the extent Tenant otherwise has no
notice or actual knowledge thereof, Landlord shall be liable for any
liabilities, costs, damages or claims (including reasonable attorneys’ fees)
arising from the failure to deliver such Notice to Tenant. As used in this
Agreement, “Landlord’s knowledge” or words of similar import shall mean the
actual (and not constructive or imputed), conscious, present knowledge, without
independent investigation or inquiry of William Stein.

14.2 Landlord’s Default.

(a) It shall be a breach of this Agreement if Landlord fails to observe or
perform any term, covenant or condition of this Agreement on its part to be
performed and such failure continues for a period of 30 days after Notice
thereof from Tenant, unless such failure cannot with due diligence be cured
within a period of 30 days, in which case such failure shall not be deemed a
breach if Landlord proceeds within such 30 day period, with due diligence, to
commence to cure the failure and thereafter diligently completes the curing
thereof. If Landlord does not cure any such failure within the applicable time
period as aforesaid, Tenant may declare the existence of a “Landlord Default” by
a second Notice to Landlord. Thereafter, Tenant may forthwith cure the same.
Tenant shall have no right to terminate this Agreement for any Landlord Default
and no right, for any such Landlord Default, to offset or counterclaim against
any Rent or other charges due hereunder.

(b) If Landlord shall in good faith dispute the occurrence of a Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof, whether through arbitration or otherwise; provided, however, that in
the event of any such adverse determination, Landlord shall pay to Tenant
interest on any disputed funds at the Interest Rate from the date demand of such
funds was made by Tenant until the date of final adverse determination and,
thereafter, at the Interest Rate until paid. If Tenant and Landlord shall fail,
in good faith, to resolve any such dispute within 30 days after Landlord’s
Notice of dispute, either may submit the matter for determination by
arbitration, but only if such matter is required to be submitted to arbitration
pursuant to any provision of this Agreement, or otherwise by a court of
competent jurisdiction.

14.3 Tenant’s Right to Cure.

Subject to the provisions of Section 14.2, if Landlord breaches any covenant to
be performed by it under this Agreement, Tenant after Notice to and demand upon
Landlord as provided in Section 14.2, without waiving or releasing any
obligation hereunder, may (but shall

 

32



--------------------------------------------------------------------------------

be under no obligation at any time thereafter to) make such payment or perform
such act for the account and at the expense of Landlord. All sums so paid by
Tenant and all costs and expenses (including, without limitation, reasonable
attorneys’ fees) so incurred, together with interest thereon at the Interest
Rate from the date on which such sums or expenses are paid or incurred by
Tenant, shall be paid by Landlord to Tenant on demand. The rights of Tenant
hereunder to cure and to secure payment from Landlord in accordance with this
Section 14.3 shall survive the termination of this Agreement with respect to the
Leased Property.

ARTICLE 15

TRANSFERS BY LANDLORD; TERMINATION

15.1 Transfer of Leased Property.

Tenant and Landlord each acknowledge and agree that each party has entered into
the Mortgage Loan and executed and/or delivered the Loan Documents to Lender and
each party, in accordance with the provisions of this Agreement, has the
otherwise unrestricted right to mortgage, encumber, convey and assign its
interest in the Leased Property to the Mortgagee under the Mortgage and the
other Loan Documents. If Landlord conveys the Leased Property to the Mortgagee,
or to a grantee or transferee that expressly assumes in writing all obligations
of Landlord hereunder arising or accruing from and after the date of such
conveyance or transfer, Landlord shall thereupon be released from all future
liabilities and obligations of Landlord under this Agreement arising or accruing
from and after the date of such conveyance or other transfer as to the Leased
Property and all such future liabilities and obligations shall thereupon be
binding upon the new owner.

15.2 Termination of Agreement.

(a) Notwithstanding any provisions of this Agreement to the contrary, at the
option of the Mortgagee, or any Person designated by Mortgagee, this Agreement
shall terminate and be of no further force or effect upon a foreclosure, deed in
lieu of foreclosure or any other transfer of the Leased Property from the
Landlord named herein to the Mortgagee or a Person designated by the
Mortgagee. Tenant hereby waives any and all rights to contest any such
termination and acknowledges and agrees that, in the event of any such transfer,
any accrued liabilities of Landlord under the Agreement shall remain the sole
obligations of the originally named Landlord hereunder.

(b) Notwithstanding any provisions of this Agreement to the contrary, at the
option of a Mezzanine Lender that forecloses upon (or accepts an assignment in
lieu of foreclosure of) the direct or indirect ownership interests in Landlord,
this Agreement shall terminate and be of no further force or effect upon such
foreclosure (or conveyance in lieu of foreclosure). As consideration for
Landlord’s entering into this Agreement, and to induce Mezzanine Lenders to make
the Mezzanine Loans, upon such termination, all Casino Personal Property, and
all rights of the Tenant therein, shall automatically become the property of
Landlord or Landlord’s designee. At the option of Landlord and upon Landlord’s
request, Tenant agrees to sign and deliver to Landlord any documents Landlord
requires to confirm the conveyance of the Casino Personal Property to Landlord
pursuant to this Agreement, including,

 

33



--------------------------------------------------------------------------------

without limitation, bills of sale. Notwithstanding the foregoing, it is
understood by the parties hereto that title to the Casino Personal Property
shall transfer automatically to Landlord upon such termination, without the need
for additional documentation. Tenant hereby waives any and all rights to contest
any such termination and acknowledges and agrees that, in the event of any such
transfer, all accrued liabilities of Landlord under the Agreement shall be
extinguished.

(c) Notwithstanding anything herein to the contrary, if at any time Tenant is no
longer directly or indirectly controlled by an Affiliate of Landlord as a result
of a foreclosure (or conveyance in lieu of foreclosure) of the ownership
interests of Landlord, Tenant shall have the right to terminate this Agreement
upon not less than one-hundred eighty (180) days’ prior written notice to
Landlord, provided the effective date of such termination is on or after the
second anniversary of such foreclosure (or conveyance in lieu of foreclosure).
Upon any such termination, this Agreement shall be of no further force or effect
and the Landlord and Tenant shall have no further obligations hereunder, other
than those expressly stated herein to survive termination of this Agreement.

ARTICLE 16

SUBLETTING AND ASSIGNMENT

16.1 Subletting and Assignment.

(a) Except as provided for in the Loan Documents, subject to the provisions of
this Article 16, Tenant may not without the consent of Landlord, which consent
may be withheld in Landlord’s sole discretion, assign this Lease or sublet all
or any part of the Leased Property. In the case of a subletting, the sublessee
shall comply with the provisions of Section 16(b), and in the case of an
assignment, the assignee shall assume in writing and agree to keep and perform
all of the terms of this Lease on the part of Tenant to be kept and performed
and shall be, and become, jointly and severally liable with Tenant for the
performance thereof. In case of either an assignment or subletting made during
the Term, Tenant shall remain primarily liable, as principal rather than as
surety, for the prompt payment of the Rent and for the performance and
observance of all of the covenants and conditions to be performed by Tenant
hereunder. An original counterpart of each such sublease and assignment and
assumption, duly executed by Tenant and such sublessee or assignee, as the case
may be, in form and substance satisfactory to Landlord, shall be delivered
promptly to Landlord.

(b) Tenant shall insert in each sublease permitted under Section 16(a)
provisions to the effect that (a) such sublease is subject and subordinate to
all of the terms and provisions of this Lease and to the rights of Landlord
hereunder, (b) if this Lease terminates before the expiration of such sublease,
the sublessee thereunder will, at Landlord’s option, attorn to Landlord and
waive any right the sublessee may have to terminate the sublease or to surrender
possession thereunder as a result of the termination of this Lease (except that
Landlord, or any Mortgagee, if it succeeds to that position, shall not (i) be
liable for any act or omission of Tenant under such sublease, (ii) be subject to
any credit, counterclaim, offset or defense which theretofore accrued to such
subtenant against Tenant, (iii) be bound by any previous prepayment, (iv) be
bound by any covenant of Tenant to undertake or complete any construction of the
Leased Property or any portion thereof, (v) be required to account for any
security deposit of the

 

34



--------------------------------------------------------------------------------

subtenant, other than any security deposit actually delivered to Landlord by
Tenant, (vi) be bound by any obligation to make any payment to such subtenant or
to grant any credits, except for repair and maintenance obligations to be
provided after the date of such attornment, (vii) be responsible for any monies
owing by Tenant to the credit of such subtenant or (viii) be required to remove
any Person occupying any portion of the Leased Property), and (c) if the
sublessee receives a written Notice from Landlord or Landlord’s assignees, if
any, stating that an uncured Event of Default exists under this Lease, the
sublessee shall thereafter be obligated to pay all rentals accruing under said
sublease directly to the party giving such Notice, or as such party may direct.
All rentals received from the sublessee by Landlord or Landlord’s assignees, if
any, as the case may be, shall be credited against the amounts owing by Tenant
under this Lease.

(c) Notwithstanding anything to the contrary contained herein, any provision
contained in any Loan Document or Mezzanine Loan Document which are more
restrictive in respect of assignments, subleases or transfers of the Lease or
the interest in Tenant shall take precedence over and be in lieu of any
inconsistent provision provided in this Article 16.

ARTICLE 17

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

17.1 Estoppel Certificates.

At any time and from time to time, upon not less than 10 Business Days prior
Notice by either party, the party receiving such Notice shall furnish to the
other a certificate certifying that this Agreement is unmodified and in full
force and effect (or that this Agreement is in full force and effect as modified
and setting forth the modifications), the date to which the Rent has been paid,
that to its knowledge, no Default or an Event of Default by the other party has
occurred and is continuing or, if a Default or an Event of Default shall exist,
specifying in reasonable detail the nature thereof, and the steps being taken to
remedy the same, and such additional information as the requesting party may
reasonably request. If such additional information reasonably requires more than
10 Business Days to provide, the party furnishing such information shall be
entitled to such additional period to respond to such request as may be
reasonably required under the circumstances. Any such certificate furnished
pursuant to this Section 17.1 may be relied upon by the requesting party, its
lenders and any prospective purchaser or mortgagee of the Leased Property or the
leasehold estate created hereby.

17.2 Accounting and Annual Reconciliation.

(a) Within 30 days after the close of each Accounting Period, Tenant shall
deliver an interim accounting (the “Accounting Period Statement”) to Landlord
showing Operating Income, and applications and distributions thereof for the
preceding Accounting Period.

(b) Within 120 days after the end of each Fiscal Year, Tenant shall deliver to
Landlord a statement (the “Annual Operating Statement”) in reasonable detail
summarizing the operations of the Resort for the immediately preceding Fiscal
Year, audited and certified by a nationally recognized firm of certified public
accountants having hotel accounting experience.

 

35



--------------------------------------------------------------------------------

The parties shall promptly after Landlord’s receipt of such Annual Operating
Statement make any adjustments, by cash payment, in the amounts paid or retained
for such Fiscal Year as are needed because of the final figures set forth in
such Annual Operating Statement. Such Annual Operating Statement shall be
controlling over the preceding Accounting Period Statements.

17.3 Books and Records.

Books of control and account pertaining to operations at the Resort shall be
kept on the accrual basis and in all material respects in accordance with the
Uniform System of Accounts and generally accepted accounting principles
consistently applied.

17.4 Intentionally Omitted.

ARTICLE 18

REOC COMPLIANCE AND LANDLORD’S RIGHTS

Subject to the Gaming Laws, the parties acknowledge that Landlord is or may be a
direct or indirect controlled subsidiary of an entity (the “Parent”) that is
intended to qualify as a “real estate operating company” (a “REOC”) within the
meaning of the U.S. Department of Labor plan assets regulation (Section
2510.3-101, Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations) and that it is intended that Landlord will have the right, pursuant
to this Agreement, to substantially participate directly in the management and
development of the Leased Property. Notwithstanding any other provision of this
Agreement, without prejudice to the other rights provided to Landlord under this
Agreement, Tenant agrees to: (i) permit Landlord to visit and inspect the Leased
Property, to make such repairs as Landlord is permitted or required to make
pursuant to the terms of this Agreement (or which Landlord otherwise deems
appropriate as the owner of the Leased Property), (ii) inspect and copy the
books and records of Tenant, at such times as Landlord shall reasonably request,
provided that any inspection or repair by Landlord or its representatives will
not unreasonably interfere with Tenant’s use and operation of the Leased
Property; (iii) periodically (at least quarterly) provide Landlord with
information and reports regarding Tenant’s operation and management of the
Leased Property and the performance of its duties under this Agreement and with
respect to renovations, alterations, general maintenance, repairs and
development activities that Tenant has engaged in or intends to engage in with
respect to the Leased Property and its surroundings, (iv) periodically (at least
quarterly) consult with Landlord with respect to the operation of the Leased
Property and the performance of Tenant’s duties under this Agreement including,
without limitation, with respect to matters relating to renovations,
alterations, general maintenance, repairs and development activities with
respect to the Leased Property and its surroundings, and (v) provide Landlord
with such other rights of participation in the management and development of the
leasehold property as may reasonably be determined by Landlord to be necessary
to enable the Parent to qualify as a REOC. Tenant agrees to follow the
recommendations of Landlord in connection with the matters on which it is
consulted as described above.

 

36



--------------------------------------------------------------------------------

ARTICLE 19

MISCELLANEOUS

19.1 No Waiver.

No failure by Landlord or Tenant to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy consequent upon a breach
thereof, and no acceptance of full or partial payment of Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of any such term. To the maximum extent permitted by law, no waiver of any
breach shall affect or alter this Agreement, which shall continue in full force
and effect with respect to any other then existing or subsequent breach.

19.2 Remedies Cumulative.

To the maximum extent permitted by law, each legal, equitable or contractual
right, power and remedy of Landlord or Tenant, now or hereafter provided either
in this Agreement or by statute or otherwise, shall be cumulative and concurrent
and shall be in addition to every other right, power and remedy and the exercise
or beginning of the exercise by Landlord or Tenant (as applicable) of any one or
more of such rights, powers and remedies shall not preclude the simultaneous or
subsequent exercise by Landlord of any or all of such other rights, powers and
remedies.

19.3 Severability.

Any clause, sentence, paragraph, section or provision of this Agreement held by
a court of competent jurisdiction to be invalid, illegal or ineffective shall
not impair, invalidate or nullify the remainder of this Agreement, but rather
the effect thereof shall be confined to the clause, sentence, paragraph, section
or provision so held to be invalid, illegal or ineffective, and this Agreement
shall be construed as if such invalid, illegal or ineffective provisions had
never been contained therein.

19.4 Acceptance of Surrender.

No surrender to Landlord of this Agreement or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

19.5 No Merger of Title.

It is expressly acknowledged and agreed that it is the intent of the parties
that there shall be no merger of this Agreement or of the leasehold estate
created hereby by reason of the fact that the same Person may acquire, own or
hold, directly or indirectly this Agreement or the leasehold estate created
hereby and the fee estate or ground landlord’s interest in the Leased Property.

 

37



--------------------------------------------------------------------------------

19.6 Conveyance by Landlord.

(a) If Landlord or any successor owner of all or any portion of the Leased
Property shall convey all or any portion of the Leased Property in accordance
with the terms of this Agreement other than as security for a debt, and the
grantee or-transferee of such of the Leased Property shall expressly assume all
obligations of Landlord hereunder arising or accruing from and after the date of
such conveyance or transfer, Landlord or such successor owner, as the case may
be, shall thereupon be released from all future liabilities and obligations of
Landlord under this Agreement with respect to such of the Leased Property
arising or accruing from and after the date of such conveyance or other transfer
and all such future liabilities and obligations shall thereupon be binding upon
the new owner.

(b) If Landlord or any successor owner of the Leased Property shall convey the
Resort in accordance with the terms of this Agreement other than as security for
a debt, Landlord or such successor owner, as the case may be, shall thereupon be
released from all future liabilities and obligations of Landlord under this
Agreement arising or accruing from and after the date of such conveyance or
transfer.

19.7 Quiet Enjoyment.

Provided that no Event of Default shall have occurred and be continuing, Tenant
shall peaceably and quietly have, hold and enjoy the Leased Property for the
Term, free of hindrance or molestation by Landlord or anyone claiming by,
through or under Landlord, but subject to (a) any Permitted Encumbrance
permitted to be created by Landlord hereunder, (b) all Permitted Encumbrances,
(c) liens as to obligations of Landlord that are either not yet due or which are
being contested in good faith and by proper proceedings, provided the same do
not materially interfere with Tenant’s ability to operate the Resort, (d) liens
that have been consented to in writing by Tenant, and (e) Landlord’s rights
under this Agreement (including without limitation, Article XVIII). Except as
otherwise provided in this Agreement, no failure by Landlord to comply with the
foregoing covenant shall give Tenant the right to cancel or terminate this
Agreement or abate, reduce or make a deduction from or offset against the Rent
or any other sum payable under this Agreement, or to fail to perform any other
obligation of Tenant hereunder.

19.8 Memorandum of Lease.

Neither Landlord nor Tenant shall record this Agreement. However, Landlord and
Tenant shall enter into a short form memorandum of this Agreement, in form
suitable for recording under the laws of the states in which the Resort are
located in which reference to this Agreement, and all options contained herein,
shall be made; provided, however, during the term of the Mortgage Loan and
Mezzanine Loans, Landlord and Tenant shall not record any such short form
memorandum of this Agreement without obtaining the prior consent of Lender (with
the exception of the memorandum of lease to be recorded evidencing this
Agreement as executed as of the date hereof, which shall not require the prior
consent of Lender). The parties shall share equally all costs and expenses of
recording such memorandum.

19.9 Accounting Treatment.

Landlord and Tenant intend that the lease of the Leased Property from the
Landlord to the Tenant hereunder to be a true lease of Leased Property from
Landlord to Tenant and not a secured financing of a sale of the Leased Property
to Landlord or as a secured loan. Landlord and Tenant will treat the Lease as a
lease and not as a sale for accounting purposes.

 

38



--------------------------------------------------------------------------------

19.10 Notices.

(a) Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

(b) All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.

(c) All such notices shall be addressed as follows:

 

If to Landlord to: c/o Blackstone Real Estate Advisors L.P. 345 Park Avenue

New York, New York 10154

Attn: William J. Stein and Judy Turchin

and:

c/o The Cosmopolitan of Las Vegas

3708 Las Vegas, Blvd. South

Las Vegas, NV 89109

Attn: General Counsel with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Gregory J. Ressa, Esq. If to Tenant to:

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attn: William J. Stein and Judy Turchin

 

39



--------------------------------------------------------------------------------

and:

c/o The Cosmopolitan of Las Vegas

3708 Las Vegas, Blvd. South

Las Vegas, NV 89109

Attn: General Counsel

 

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Gregory J. Ressa, Esq.

(d) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.
Landlord and Tenant shall deliver a copy of each notice sent to the other party
to Lender at an address provided by Lender to Landlord and Tenant.

19.11 Construction; Nonrecourse.

Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated except by an instrument in writing signed by all the
parties thereto. All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. Each term or provision of this Agreement to be
performed by Tenant shall be construed as an independent covenant and condition.
Time is of the essence with respect to the exercise of any rights of Tenant or
Landlord under this Agreement. In the event of any dispute between the parties
concerning this Agreement, Landlord shall be entitled to an award of attorney’s
fees and costs in connection with such dispute, including in connection with any
suit, action, arbitration or other proceeding concerning such dispute. Except as
otherwise set forth in this Agreement, any obligations arising prior to the
expiration or earlier termination of this Agreement of Tenant (including without
limitation, any monetary, repair and indemnification obligations) and Landlord
shall survive the expiration or earlier termination of this Agreement; provided,
however, that each party shall be required to give the other Notice of any such
surviving and unsatisfied obligations within one year after the expiration or
earlier termination of this Agreement. Nothing contained in this Agreement shall
be construed to create or impose any liabilities or obligations and no such
liabilities or obligations shall be imposed on any of the shareholders,
beneficial owners, direct or indirect, officers, directors, trustees, employees
or agents of Landlord or Tenant for the payment or performance of the
obligations or liabilities of Landlord or Tenant hereunder. Further, in the
event Landlord shall be in default under this Agreement, and if as a consequence
of such default, Tenant shall recover a money judgment against Landlord, such
judgment shall be satisfied only out of the proceeds of sale received upon
execution of such judgment against the right, title and interest of Landlord in
the Leased Property.

 

40



--------------------------------------------------------------------------------

19.12 Counterparts; Headings.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but which, when taken together, shall constitute but one
instrument and shall become effective as of the date hereof. Headings in this
Agreement are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

19.13 Applicable Law.

Irrespective of the place of execution and/or delivery of this Lease or the
location of the Premises, this Lease shall be governed by and shall be construed
in accordance with, the Applicable Laws of the State of New York applicable to
agreements entered into and to be performed entirely within New York without
regarding to conflicts of law principles; provided, however, that if,
notwithstanding such agreement as to the application of the governing law of the
State of New York by the parties, Applicable Law in the jurisdiction where the
Premises are located requires local law to govern particular claims under this
Lease, then to the extent of such requirement, such local law shall govern.
Landlord and Tenant hereby consent and submit to the exclusive jurisdiction of
the state and Federal courts located in New York with respect to any claim or
litigation arising hereunder or any alleged breach of the covenants or
provisions contained herein, and acknowledge that proper venue in any matter so
claimed or litigated shall be in the state and Federal courts located in New
York; provided, however, that (1) Landlord shall be permitted, in addition, if
required by Applicable Law in the jurisdiction where the Premises are located,
to bring any action against Tenant and/or enforce this Lease in the jurisdiction
where the Premises are located and (2) Tenant shall be permitted, in addition,
if required by Applicable Law in the jurisdiction where the Premises are located
to bring any action against Landlord and/or to enforce this Lease in the
jurisdiction where the Premises are located.

19.14 Right to Make Agreement.

Each party warrants, with respect to itself, that neither the execution of this
Agreement, nor the consummation of any transaction contemplated hereby, shall
violate any provision of any law, or any judgment, writ, injunction, order or
decree of any court or governmental authority having jurisdiction over it; nor
result in or constitute a breach or default under any indenture, contract, other
commitment or restriction to which it is a party or by which it is bound; nor
require any consent, vote or approval which has not been given or taken, or at
the time of the transaction involved shall not have been given or taken: Each
party covenants that it has and will continue to have throughout the term of
this Agreement and any extensions thereof, the full right to enter into this
Agreement and perform its obligations hereunder.

19.15 Disclosure of Information.

(a) The parties hereto agree that the matters set forth in this Agreement and
any revenue, expense, net profit, room rate and occupancy information provided
are strictly confidential and each party will make every effort to ensure that
the information is not disclosed to any Person that is not an Affiliate of any
party (including the press) without the prior written consent of the other
party, except as may be required by law and as may be reasonably necessary to
obtain licenses, permits and other public approvals necessary for the
refurbishment or

 

41



--------------------------------------------------------------------------------

operation of the Resort, or, in connection with the Mortgage Loan, the Mezzanine
Loans, any securitization or sale of the Mortgage Loan or the Mezzanine Loans, a
Landlord financing, a sale of the Resort, or a sale of a Controlling Interest in
Landlord, or Tenant.

(b) The obligations of Tenant and Landlord contained in this Section 19.15 shall
survive the expiration or earlier termination of this Agreement.

19.16 Operating Lease.

The parties hereto intend that this Agreement shall be deemed for all purposes
to be an operating lease and not a capital lease.

19.17 No Joint Venture or Partnership.

Landlord and Tenant intend that the relationship created hereunder be solely
that of landlord and tenant. Nothing herein is intended to create a joint
venture, partnership, tenancy-in-common or joint tenancy relationship between
Landlord and Tenant.

19.18 Intentionally Omitted.

19.19 Intentionally Omitted.

19.20 Property Release.

(a) Notwithstanding anything in this Agreement to the contrary, Landlord shall
have the right to sell or otherwise transfer the Resort without the consent of
Tenant upon 30 days’ prior written notice. Upon the closing of such sale or
transfer, this Agreement shall automatically terminate and be of no further
force and effect (except for those provisions which expressly survive the
expiration or termination hereof).

(b) Notwithstanding anything in this Agreement to the contrary, Landlord shall
have the right to sell or otherwise transfer one or more portions of the Leased
Property (the “Release Property”) without a reduction or other adjustment to the
Rent, upon satisfaction of the following conditions: (i) such Release Property
is non-income producing, (ii) if income producing, the use and income generated
by such Release Property can be substantially replicated by other portions of
the Leased Property without substantial delay or (iii) such Release Property is
immaterial to the operation of the Resort. Upon the closing of such sale or
transfer, this Agreement shall terminate and be of no further force and effect
with respect to such Release Property (except for those provisions which
expressly survive the expiration or termination hereof).

(c) Tenant acknowledges and agrees that the provisions of this Section 19.20
were a material condition to the agreement of Landlord to enter into this
Agreement, and that the Landlord would not lease the Leased Property to Tenant
or otherwise enter into this Agreement without the right to sell or transfer the
Release Property and terminate this Agreement upon the terms and condition set
forth in this Section 19.20.

 

42



--------------------------------------------------------------------------------

19.21 Amendment.

Unless otherwise permitted in the Loan Documents, Landlord and Tenant may not
consent, without the prior written consent of the Lender and unless the Rating
Agency Condition (as defined in the Mortgage Loan Agreement) is satisfied, to
(i) any amendment, restatement, supplementation or modification of this Lease,
including, without limitation, changing, modifying, waiving or deferring any
rental payments, or modifying the Term or the Premises; or (ii) termination,
cancellation, waiver or surrender of the term of this Lease or enter into any
agreement with the other party to this Lease to do so.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above first written.

 

“LANDLORD” TCOLV PROPCO LLC, a Delaware limited liability company By:

/s/ Tyler Henritze

Name: Tyler Henritze Title: Senior Managing Director and Vice President “TENANT”
NEVADA PROPERTY 1 LLC, a Delaware limited liability company By:

/s/ Tyler Henritze

Name: Tyler Henritze Title: Senior Managing Director and Vice President

[Operating Lease – TCOLV Propco LLC Signature Page]



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description

Parcel 1:

All those Units, Podium Parcel and Hotel Unit shown on the Final Map of
Cosmopolitan (East Tower) on file in Book 142 of Plats, Page 83 in the office of
the County Recorder, Clark County, Nevada, as amended by the Amended Plat of a
Portion of Cosmopolitan (East Tower) on file in Book 143 of Plats, Page 25, in
the office of the County Recorder, Clark County, Nevada.

Together with undivided allocated interests in and to the Common Elements as set
forth in and subject to that certain Declaration of Covenants, Conditions and
Restrictions and Reservation of Easements for the Cosmopolitan of Las Vegas East
Tower, recorded January 13, 2011 as Instrument No. 201101130002555 of Official
Records.

Together with a non-exclusive easement for ingress and egress as set forth in
and subject to that certain Declaration of Covenants, Conditions and
Restrictions and Reservation of Easements for the Cosmopolitan of Las Vegas East
Tower, recorded January 13, 2011 as Instrument No. 201101130002555 of Official
Records.

Excepting therefrom Units 1879, 3189, 5096, 5281, 5397, 5578, 5691, 6082 and a
portion of the podium unit (shown in Instrument No. 201012230001038 of Official
Records), together with their undivided allocated interests.

Further Excepting therefrom Unit 6083 now known as Unit 6081.

Parcel 2:

All Units and Hotel Unit shown on Final Map of Cosmopolitan (West Tower) on file
in Book 142 of Plats. Page 84 in the office of the County recorder, Clark
County, Nevada, as amended by the Amended Plat of a Portion of Cosmopolitan
(West Tower) on file in Book 143, Page 26 in the office of the County Recorder,
Clark County, Nevada.

Together with undivided allocated interests in and to the Common Elements as set
forth in and subject to that certain Declaration of Covenants, Conditions and
Restrictions and Reservation of Easements for the Cosmopolitan of Las Vegas West
Tower, recorded January 13, 2011 as Instrument No. 201101130002556 of Official
Records.

Together with a non-exclusive easement for ingress and egress as set forth in
and subject to that certain Declaration of Covenants, Conditions and
Restrictions and Reservation of Easements for the Cosmopolitan of Las Vegas West
Tower, recorded January 13, 2011 as Instrument No. 201101130002556 of Official
Records.

Excepting therefrom Units 1903, 2102, 2215, 2327, 2329, 3219, 4425 and 4619),
together with their undivided allocated interests.



--------------------------------------------------------------------------------

Parcel 3:

Non-exclusive easements as set forth and created by that certain Service Road
Agreement, recorded October 28, 2010, in Book 20101028 as Document No. 003766,
for ingress and egress for service vehicles over, under and across the land
described therein. Subject to the terms, provisions and conditions set forth in
said instrument.

 

2